Exhibit 10.7

 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT, dated as of May 27, 2008, and entered into by and
among HOVNANIAN ENTERPRISES, INC., K. HOVNANIAN ENTERPRISES,  each other Grantor
(as  defined below) from time to time party hereto, PNC Bank, National
Association, as administrative agent (as of the date hereof includes the role of
collateral agent) under the Senior Lender Documents (in such capacity(ies),
together with any successor or assigns, the “First-Lien Administrative Agent” or
“Senior Credit Agent”), Wilmington Trust Company, in its capacity as collateral
agent for the Mortgage Tax Collateral  (as defined below)(together with its
successor and assigns, the “Mortgage Tax Collateral Agent”), the Trustee (as
defined below), and Deutsche Bank National Trust Company, in its capacity as
collateral agent under the Noteholder Collateral Documents (as defined
below)(together with its successors and assigns, the “Noteholder Collateral
Agent”).

 

RECITALS

 

WHEREAS, the Company (as defined below), Hovnanian (as defined below), certain
lenders, and PNC Bank, National Association, as administrative agent, are
parties to that certain Credit Agreement (as defined below);

 

WHEREAS, the Obligations (as defined below) of the Company under the Credit
Agreement are or will be secured by various assets of the Company, Hovnanian and
certain of their Subsidiaries and by various assets of certain Subsidiaries
formed or acquired in the future;

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries and the
Trustee have entered into the Indenture dated as of May 27, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), pursuant
to which the Notes shall be governed and the obligations under which shall be
secured by various assets of the Grantors (as defined below); and

 

WHEREAS, the parties hereto desire to order the priorities of their respective
Liens (as defined below) on the assets of the Grantors and address other related
matters set forth below;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 


SECTION 1.              (A)  DEFINITIONS.  AS USED IN THIS AGREEMENT, THE
DEFINITIONS SET FORTH ABOVE ARE INCORPORATED HEREIN AND THE FOLLOWING TERMS HAVE
THE MEANINGS SPECIFIED BELOW:


 

“Additional Mortgaged Collateral” has the meaning set forth in the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

 “Agreement” means this Intercreditor Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

 

“Business Day” means any day other than a Saturday, a Sunday or a day that is a
legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York or the Commonwealth of Pennsylvania are
required or authorized by law or other governmental action to close.

 

 “Common Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Lender Collateral and Noteholder
Collateral.

 

“Company” means K. Hovnanian Enterprises, Inc., a corporation organized and
existing under the laws of the State of California and wholly-owned by
Hovnanian.

 

“Comparable Noteholder Collateral Document” means, in relation to any Common
Collateral subject to any Lien created under any Senior Collateral Document,
that Noteholder Collateral Document that creates a Lien on the same Common
Collateral, granted by the same Grantor.

 

“Credit Agreement” means that Seventh Amended and Restated Credit Agreement,
dated as of March 7, 2008, and amended pursuant to Amendment No. 1 to Seventh
Amended and Restated Credit Agreement, dated as of May 16, 2008, among
Hovnanian, the Company, PNC Bank, National Association, as administrative agent,
and a syndicate of lenders, as may be amended, restated, supplemented, renewed,
modified, refunded, replaced, revised, restructured or refinanced in whole or in
part from time to time, provided that the stated principal amount thereof shall
not be increased beyond the limit set forth in the Indenture (as in effect on
the date hereof) and if at any time a Discharge of Senior Lender Claims occurs
with respect to the Credit Agreement, then,  the term “Credit Agreement” shall
mean the Future First-Lien Indebtedness designated by the Company.

 

 “Deposit Account” has the meaning set forth in the Uniform Commercial Code.

 

“Deposit Account Collateral” means that part of the Common Collateral comprised
of Deposit Accounts, Financial Assets and Investment Property.

 

“DIP Financing” has the meaning set forth in Section 6.1.

 

“Discharge of Senior Lender Claims” means payment in full in cash of (a) all
Obligations in respect of all outstanding First-Lien Indebtedness or, with
respect to letters of credit outstanding thereunder, delivery of cash collateral
in an amount equal to one hundred five Percent (105%) of the outstanding letters
of credit, as applicable, and  termination of all commitments to extend credit
thereunder and (b) any other Senior Lender Claims that are due

 

2

--------------------------------------------------------------------------------


 

and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid, excluding, in any case, Unasserted Contingent 
Obligations.

 

“Financial Assets” has the meaning set forth in the Uniform Commercial Code.

 

“First-Lien Administrative Agent” has the meaning set forth in the recitals.

 

“First-Lien Indebtedness” means Indebtedness incurred pursuant to the Credit
Agreement, and all renewals, extensions refundings, restructurings, replacements
and refinancings thereof, in an aggregate principal amount not to exceed
$300,000,000 plus up to an additional $25,000,000 of Indebtedness and other
Obligations permitted pursuant to clause (i)(b)(ii) of the definition of
Permitted Liens in the Indenture as of the date hereof, plus interest, advances
reasonably necessary to preserve the value of the Common Collateral or to
protect the Common Collateral, costs and fees, including legal fees, to the
extent authorized under the Senior Collateral Documents or UCC § 9-607(d).

 

“Future First-Lien Indebtedness” means any First-Lien Indebtedness other than
Indebtedness that is incurred pursuant to the Credit Agreement that is
designated by the Company as Future First-Lien Indebtedness and as a “Credit
Facility” under the Indenture and which is permitted to be secured by a first
lien on the Common Collateral for purposes of the Indenture or any other
Noteholder Document.

 

“Grantors” means the Company, Hovnanian and each of its Subsidiaries that has or
will have executed and delivered a Noteholder Collateral Document or a Senior
Collateral Document.

 

“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person in respect of (a) interest rate or currency swap
agreements, interest rate or currency cap agreements, interest rate or currency
collar agreements or (b) other agreements or arrangements designed to protect
such Person against fluctuations in interest rates and/or currency exchange
rates.

 

“Hovnanian” means Hovnanian Enterprises, Inc., a Delaware corporation.

 

“Indebtedness” means and includes all obligations that constitute “Indebtedness”
within the definition of  “Indebtedness” set forth in the  Credit Agreement.

 

“Indenture” has the meaning set forth in the recitals hereto.

 

“Initial Mortgaged Collateral” has the meaning set forth in the Credit
Agreement.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Bankruptcy Law with respect to any Grantor as a
debtor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any material part of their respective assets, (c) any liquidation,
dissolution, reorganization or winding up of any Grantor whether voluntary or
involuntary and

 

3

--------------------------------------------------------------------------------


 

whether or not involving insolvency or bankruptcy or (d) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of any
Grantor.

 

“Investment Property” has the meaning set forth in the Uniform Commercial Code.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

 

“Mortgage Tax Collateral” has the meaning set forth in Section 5.7(a).

 

“Mortgage Tax Collateral Agent” has the meaning set forth in the recitals.

 

“Mortgage Tax States” means the states of Florida, Maryland, Washington, D.C.,
Minnesota, Virginia, New York and Georgia, and any other state(s) identified to
the Mortgage Tax Collateral Agent by the  Company and the First-Lien
Administrative Agent which requires a significant payment of mortgage recording
taxes or other fees or taxes of a comparable nature and magnitude as that of any
of the foregoing Mortgage Tax States.

 

 “Noteholder Claims” means all Indebtedness incurred pursuant to the Indenture
and all Obligations with respect thereto.

 

 “Noteholder Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted as security for any
Noteholder Claim.

 

“Noteholder Collateral Agent” has the meaning set forth in the recitals.

 

“Noteholder Collateral Documents” means any agreement, document or instrument
pursuant to which a Lien is granted by any Grantor to secure any Noteholder
Claims or under which rights or remedies with respect to any such Lien are
governed as the same may be amended, restated or otherwise modified from time to
time as permitted by this Agreement.

 

“Noteholder Documents” means collectively (a) the Indenture, the Notes, the
Noteholder Collateral Documents and (b) any other related document or instrument
executed and delivered pursuant to any Noteholder Document described in
clause (a) above evidencing or governing any Obligations thereunder as the same
may be amended, restated or otherwise modified from time to time.

 

“Noteholder Mortgage” means any mortgage, deed of trust or similar instrument
made by any Grantor in favor of the Trustee.

 

 “Noteholder Pledge Agreement” means the Pledge Agreement, dated as of May 27,
2008, among the Company, certain other Grantors and the Trustee.

 

“Noteholder Security Agreement” means the Security Agreement, dated as of
May 27, 2008, among the Company, the other Grantors and the Trustee.

 

4

--------------------------------------------------------------------------------


 

“Noteholders” means the Persons holding Noteholder Claims, including the
Trustee.

 

“Notes” means the $600 million principal amount of 11 and 1/2% Senior
Second-Lien Secured Notes due 2013 to be issued by the Company pursuant to the
Indenture.

 

 “Obligations” means, with respect to any Indebtedness, any and all obligations
with respect to the payment of (a) any principal of or interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not a claim for post-filing interest is allowed in such
proceeding) or premium on any Indebtedness, including any reimbursement
obligation in respect of any letter of credit, (b) any fees, indemnification
obligations, expense reimbursement obligations or other liabilities payable
under the documentation governing such Indebtedness, (c) any obligation to post
cash collateral in respect of letters of credit and any other obligations and/or
(d) Hedging Obligations in connection with such Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

 

“Pledged Collateral” means (a) the Common Collateral in the possession or
control of the Senior Credit Agent (or its agents or bailees), to the extent
that possession or control thereof is necessary to perfect a Lien thereon under
the Uniform Commercial Code and (b) the “Pledged Collateral” under, and as
defined in, the Noteholder Pledge Agreement that is Common Collateral.

 

“Proceeds” means  the following property (a) whatever is acquired upon the sale,
lease, license, exchange or other disposition of Common Collateral, whether such
sale, lease, license or other disposition is made by or on behalf of a Grantor,
the First-Lien Administrative Agent, the Senior Credit Agent, the Noteholder
Collateral Agent, the Trustee or any other person, (b) whatever is collected on,
or distributed on account of, Common Collateral, (c) rights arising out of the
loss, nonconformity, or interference with the use of, defects or infringements
of rights in, or damage to, the Common Collateral, (d) rights arising out of the
Common Collateral, or (e) to the extent of the value of the Common Collateral,
and to the extent payable to the debtor or the secured party, insurance payable
by reason of the loss or nonconformity of, defects or infringement of rights in,
or damage to, the Common Collateral

 

“Recovery” has the meaning set forth in Section 6.5.

 

“Required Lenders” means, with respect to any Senior Credit Agreement, those
Senior Lenders the approval of which is required to approve an amendment or
modification of, termination or waiver of any provision of or consent or
departure from the Senior Credit Agreement (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of the
Senior Credit Agreement).

 

“Security Documents” means, collectively, the Noteholder Collateral Documents
and the Senior Lender Collateral Documents.

 

5

--------------------------------------------------------------------------------


 

“Senior Credit Agent” has the meaning set forth in the recitals.

 

“Senior Credit Agreement” means the Credit Agreement and any other agreement
governing First-Lien Indebtedness.

 

“Senior Collateral Documents” means any agreement, document or instrument
pursuant to which a Lien is granted securing any Senior Lender Claims or under
which rights or remedies with respect to such Liens are governed as the same may
be amended, restated or otherwise modified from time to time.

 

“Senior Lender Claims” means all First-Lien Indebtedness outstanding including
any Future First-Lien Indebtedness, and all Obligations in respect thereto. 
Senior Lender Claims shall include all interest and expenses accrued or accruing
(or that would, absent the commencement of an Insolvency or Liquidation
Proceeding, accrue) after the commencement of an Insolvency or Liquidation
Proceeding in accordance with and at the rate specified in the relevant Senior
Lender Document whether or not the claim for such interest or expenses is
allowed as a claim in such Insolvency or Liquidation Proceeding.

 

“Senior Lender Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted as security for any
Senior Lender Claim.

 

“Senior Lender Documents” means the Senior Credit Agreement, the Senior
Collateral Documents, and each of the other agreements, documents and
instruments (including each agreement, document or instrument providing for or
evidencing a Senior Lender Hedging Obligation,  providing for or evidencing any
other Obligation under the Credit Agreement and any other related document or
instrument executed or delivered pursuant to any Senior Lender Document at any
time or otherwise evidencing any Indebtedness arising under any Senior Lender
Document.

 

“Senior Lender Hedging Obligations” means any Hedging Obligations secured by any
Common Collateral under the Senior Collateral Documents.

 

“Senior Lender Liens” means the Liens securing the Senior Lender Claims.

 

“Senior Lenders” means the Persons holding Senior Lender Claims, including the
First-Lien Administrative Agent.

 

“Subsidiary” means any “Subsidiary” of Hovnanian as defined in the Senior Credit
Agreement.

 

“Third-Lien Creditors” means the Persons holding the Third-Lien Obligations.

 

“Third-Lien Obligations” means all Indebtedness and other Obligations in respect
thereof secured by Common Collateral other than the Senior Lender Claims and the
Noteholder Claims permitted under the Senior Lender Documents, the Noteholder
Documents and this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Trustee” means Deutsche Bank National Trust Company, in its capacity as trustee
under the Indenture, and its permitted successors and assigns.

 

“Unasserted Contingent Obligations” means at any time, Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities (except
for (i) the principal of and interest and premium (if any) on, and fees relating
to, any Indebtedness and (ii) contingent reimbursement obligations in respect of
amounts that may be drawn under letters of credit) in respect of which no claim
or demand for payment has been made (or, in the case of Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York.

 


(B)             TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED IN ACCORDANCE WITH THIS
AGREEMENT, (B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE
SUCH PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO SECTIONS SHALL BE CONSTRUED TO REFER TO SECTIONS OF THIS
AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE
ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 


SECTION 2.              LIEN PRIORITIES.


 


2.1           SUBORDINATION.  NOTWITHSTANDING THE DATE, TIME, MANNER OR ORDER OF
FILING OR RECORDATION OF ANY DOCUMENT OR INSTRUMENT OR GRANT, ATTACHMENT OR
PERFECTION OF ANY LIENS GRANTED TO THE TRUSTEE OR THE NOTEHOLDERS ON THE COMMON
COLLATERAL OR OF ANY LIENS GRANTED TO FIRST-LIEN ADMINISTRATIVE AGENT, THE
SENIOR CREDIT AGENT OR THE SENIOR LENDERS ON THE COMMON COLLATERAL AND
NOTWITHSTANDING ANY PROVISION OF THE UCC, OR ANY APPLICABLE LAW OR THE
NOTEHOLDER DOCUMENTS OR THE SENIOR LENDER DOCUMENTS OR ANY OTHER CIRCUMSTANCE
WHATSOEVER (INCLUDING ANY NON-PERFECTION OF ANY LIEN PURPORTING TO SECURE THE
FIRST-LIEN INDEBTEDNESS AND/OR THE NOTEHOLDER CLAIMS, FOR EXAMPLE,  THE
CIRCUMSTANCE OF NON-PERFECTION OF THE LIEN PURPORTING TO SECURE THE SENIOR
LENDER CLAIMS AND PERFECTION OF THE LIEN PURPORTING TO SECURE THE NOTEHOLDER
CLAIMS), THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT AND THE MORTGAGE TAX
COLLATERAL AGENT, ON BEHALF OF THEMSELVES AND THE NOTEHOLDERS, HEREBY AGREE
THAT:  (A) ANY LIEN ON THE COMMON COLLATERAL SECURING ANY SENIOR LENDER CLAIMS
NOW OR HEREAFTER HELD BY OR ON BEHALF OF THE FIRST-LIEN ADMINISTRATIVE AGENT,
THE SENIOR CREDIT AGENT, THE MORTGAGE TAX


 


7

--------------------------------------------------------------------------------



 


COLLATERAL AGENT OR ANY SENIOR LENDERS OR ANY AGENT OR TRUSTEE THEREFOR
REGARDLESS OF HOW ACQUIRED, WHETHER BY GRANT, STATUTE, OPERATION OF LAW,
SUBROGATION OR OTHERWISE, SHALL HAVE PRIORITY OVER AND BE SENIOR IN ALL RESPECTS
AND PRIOR TO ANY LIEN ON THE COMMON COLLATERAL SECURING ANY OF THE NOTEHOLDER
CLAIMS AND (B) ANY LIEN ON THE COMMON COLLATERAL SECURING ANY NOTEHOLDER CLAIMS
NOW OR HEREAFTER HELD BY OR ON BEHALF OF THE TRUSTEE, THE NOTEHOLDER COLLATERAL
AGENT, THE MORTGAGE TAX COLLATERAL AGENT OR ANY NOTEHOLDERS OR ANY AGENT OR
TRUSTEE THEREFOR REGARDLESS OF HOW ACQUIRED, WHETHER BY GRANT, STATUTE,
OPERATION OF LAW, SUBROGATION OR OTHERWISE, SHALL BE JUNIOR AND SUBORDINATE IN
ALL RESPECTS TO ALL LIENS ON THE COMMON COLLATERAL SECURING ANY SENIOR LENDER
CLAIMS.  ALL LIENS ON THE COMMON COLLATERAL SECURING ANY SENIOR LENDER CLAIMS
SHALL BE AND REMAIN SENIOR IN ALL RESPECTS AND PRIOR TO ALL LIENS ON THE COMMON
COLLATERAL SECURING ANY NOTEHOLDER CLAIMS FOR ALL PURPOSES, WHETHER OR NOT SUCH
LIENS SECURING ANY SENIOR LENDER CLAIMS ARE SUBORDINATED TO ANY LIEN SECURING
ANY OTHER OBLIGATION OF THE COMPANY, ANY OTHER GRANTOR OR ANY OTHER PERSON.


 


2.2           PROHIBITION ON CONTESTING LIENS.  EACH OF THE TRUSTEE, THE
NOTEHOLDER COLLATERAL AGENT AND THE MORTGAGE TAX COLLATERAL AGENT FOR ITSELF AND
ON BEHALF OF EACH NOTEHOLDER, AND EACH OF THE FIRST-LIEN ADMINISTRATIVE AGENT,
THE MORTGAGE TAX COLLATERAL AGENT AND THE SENIOR CREDIT AGENT, FOR ITSELF AND ON
BEHALF OF EACH SENIOR LENDER, AGREES THAT IT SHALL NOT (AND HEREBY WAIVES ANY
RIGHT TO) CONTEST OR SUPPORT ANY OTHER PERSON IN CONTESTING, IN ANY PROCEEDING
(INCLUDING ANY INSOLVENCY OR LIQUIDATION PROCEEDING), THE PERFECTION, PRIORITY,
VALIDITY OR ENFORCEABILITY OF (A) A LIEN SECURING ANY SENIOR LENDER CLAIMS HELD
BY OR ON BEHALF OF ANY OF THE SENIOR LENDERS IN THE COMMON COLLATERAL OR (B) A
LIEN SECURING ANY NOTEHOLDER CLAIMS HELD BY OR ON BEHALF OF ANY OF THE
NOTEHOLDERS IN THE COMMON COLLATERAL, AS THE CASE MAY BE; PROVIDED THAT NOTHING
IN THIS AGREEMENT SHALL BE CONSTRUED TO PREVENT OR IMPAIR THE RIGHTS OF THE
FIRST-LIEN ADMINISTRATIVE AGENT, THE MORTGAGE TAX COLLATERAL AGENT, THE SENIOR
CREDIT AGENT OR ANY SENIOR LENDER TO ENFORCE THIS AGREEMENT, INCLUDING THE
PRIORITY OF THE LIENS SECURING THE SENIOR LENDER CLAIMS AS PROVIDED IN
SECTION 2.1 AND 3.1.


 


2.3           NO NEW LIENS.  SO LONG AS THE DISCHARGE OF SENIOR LENDER CLAIMS
HAS NOT OCCURRED, THE PARTIES HERETO AGREE THAT, AFTER THE DATE HEREOF, IF THE
TRUSTEE AND/OR THE NOTEHOLDER COLLATERAL AGENT SHALL HOLD ANY LIEN ON ANY ASSETS
OF THE COMPANY OR ANY OTHER GRANTOR SECURING ANY NOTEHOLDER CLAIMS THAT ARE NOT
ALSO SUBJECT TO THE FIRST-PRIORITY LIEN IN RESPECT OF THE SENIOR LENDER CLAIMS
UNDER THE SENIOR LENDER DOCUMENTS, THE TRUSTEE AND/OR THE NOTEHOLDER COLLATERAL
AGENT, UPON DEMAND BY THE FIRST-LIEN ADMINISTRATIVE AGENT,  SENIOR CREDIT AGENT
OR THE COMPANY, WILL ASSIGN SUCH LIEN TO THE SENIOR CREDIT AGENT OR THE MORTGAGE
TAX COLLATERAL AGENT AS THE CASE MAY BE AS SECURITY FOR THE SENIOR LENDER CLAIMS
(IN WHICH CASE THE TRUSTEE MAY RETAIN A JUNIOR LIEN ON SUCH ASSETS SUBJECT TO
THE TERMS HEREOF).


 


2.4           PERFECTION OF LIENS.  EXCEPT AS PROVIDED IN SECTION 5.5 AND 5.8,
NONE OF THE FIRST-LIEN ADMINISTRATIVE AGENT OR THE SENIOR CREDIT AGENT, THE
MORTGAGE TAX COLLATERAL AGENT NOR THE SENIOR LENDERS SHALL BE RESPONSIBLE FOR
PERFECTING AND MAINTAINING THE PERFECTION OF LIENS WITH RESPECT TO THE COMMON
COLLATERAL FOR THE BENEFIT OF THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT AND
THE NOTEHOLDERS.  THE PROVISIONS OF THIS INTERCREDITOR AGREEMENT ARE INTENDED
SOLELY TO GOVERN THE RESPECTIVE LIEN PRIORITIES AS BETWEEN THE RESPECTIVE SENIOR
LENDERS AND THE NOTEHOLDERS AND SHALL NOT IMPOSE ON THE FIRST-LIEN
ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT, THE TRUSTEE, THE MORTGAGE TAX
COLLATERAL AGENT, THE NOTEHOLDER COLLATERAL AGENT, THE NOTEHOLDERS OR THE SENIOR
LENDERS ANY OBLIGATIONS IN RESPECT OF THE DISPOSITION OF PROCEEDS OF


 


8

--------------------------------------------------------------------------------



 


ANY COMMON COLLATERAL WHICH WOULD CONFLICT WITH PRIOR PERFECTED CLAIMS THEREIN
IN FAVOR OF ANY OTHER PERSON OR ANY ORDER OR DECREE OF ANY COURT OR GOVERNMENTAL
AUTHORITY OR ANY APPLICABLE LAW.


 


2.5           THIRD-LIEN OBLIGATIONS.  EACH OF THE TRUSTEE, THE NOTEHOLDER
COLLATERAL AGENT AND THE MORTGAGE TAX COLLATERAL AGENT, ON BEHALF OF THEMSELVES
AND THE NOTEHOLDERS, AND THE FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT
AGENT AND THE MORTGAGE TAX COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF EACH OF
THE SENIOR LENDERS, AUTHORIZES THE COMPANY TO INCUR THIRD-LIEN OBLIGATIONS IN AN
AMOUNT OF NO MORE THAN $700,000,000 SO LONG AS (I) THE THIRD-LIEN OBLIGATIONS
ARE PROPERLY DOCUMENTED UPON TERMS AND CONDITIONS SATISFYING THE TERMS OF THE
SENIOR CREDIT AGREEMENT AND THE INDENTURE; AND (II) THE LIENS IN FAVOR OF EACH
THIRD-LIEN CREDITOR WITH RESPECT TO THE COMMON COLLATERAL ARE SUBORDINATED TO
THE RIGHTS OF SENIOR LENDERS AND THE NOTEHOLDERS SUCH THAT EACH THIRD-LIEN
CREDITOR WILL BE TREATED WITH REGARD TO THE NOTEHOLDERS IN A MANNER
SUBSTANTIALLY THE SAME AS THE MANNER IN WHICH THE NOTEHOLDERS ARE TREATED
HEREUNDER WITH RESPECT TO THE SENIOR LENDERS PURSUANT TO AN INTERCREDITOR
AGREEMENT, IN FORM AND SUBSTANCE SIMILAR TO THIS AGREEMENT OR AS OTHERWISE
REASONABLY SATISFACTORY TO THE FIRST-LIEN ADMINISTRATIVE AGENT AND THE TRUSTEE,
TO BE ENTERED INTO BY AND BETWEEN THE TRUSTEE FOR THE NOTEHOLDERS, AND THE
NOTEHOLDER COLLATERAL AGENT, THE FIRST-LIEN ADMINISTRATIVE AGENT FOR THE SENIOR
LENDERS, THE SENIOR CREDIT AGENT AND THE MORTGAGE TAX COLLATERAL AGENT AND THE
THIRD-LIEN CREDITORS AND/OR THEIR AGENT CONTEMPORANEOUSLY WITH THE EXECUTION OF
ANY DOCUMENT(S) CREATING THE THIRD-LIEN OBLIGATIONS.


 


2.6           RECORDING OF LIENS.  EACH OF THE TRUSTEE, THE NOTEHOLDER
COLLATERAL AGENT, AND THE NOTEHOLDERS AGREE THAT UNTIL THE PRIOR LIEN OF THE
SENIOR LENDERS ON ANY COMMON COLLATERAL HAS BEEN RECORDED OR OTHERWISE
PERFECTED, EACH WILL TAKE COMMERCIALLY REASONABLE EFFORTS NOT TO FILE OR TO
OTHERWISE PERFECT A LIEN AGAINST SUCH COMMON COLLATERAL.  IF, NOTWITHSTANDING
THE PRECEDING SENTENCE, THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT AND THE
NOTEHOLDERS HAVE RECORDED OR OTHERWISE PERFECTED A LIEN PRIOR TO RECORDING OR
OTHER PERFECTION OF THE LIEN OF THE SENIOR LENDERS ON ANY COMMON COLLATERAL,
UPON WRITTEN REQUEST OF THE FIRST-LIEN ADMINISTRATIVE AGENT, THEY AND EACH OF
THEM WILL RECORD A SUBORDINATION OF SUCH LIEN TO THE LIEN OF THE SENIOR LENDERS
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE FIRST-LIEN ADMINISTRATIVE
AGENT.  THE FIRST-LIEN ADMINISTRATIVE AGENT WILL USE COMMERCIALLY REASONABLE
EFFORTS TO RECORD OR OTHERWISE PERFECT ITS SECURITY INTEREST IN THE COMMON
COLLATERAL AS PROMPTLY AS PRACTICABLE.


 


SECTION 3.              ENFORCEMENT.


 

3.1           Exercise of Remedies.

 

(a) So long as the Discharge of Senior Lender Claims has not occurred, even if
an event of default has occurred and remains uncured under the Noteholder
Collateral Documents, and whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
(i) the Trustee, the Noteholder Collateral Agent, and the Mortgage Tax
Collateral Agent, to the extent of any interest of the Noteholders, and the
Noteholders will not exercise or seek to exercise any rights or remedies as a
secured creditor (including set-off) with respect to any Common Collateral on
account of any Noteholder Claims,

 

9

--------------------------------------------------------------------------------


 

institute any action or proceeding with respect to the Common Collateral, or
exercise any remedies against the Common Collateral (including any action of
foreclosure), or contest, protest or object to any foreclosure proceeding or
action brought with respect to the Common Collateral by the First-Lien
Administrative Agent, Senior Credit Agent, Mortgage Tax Collateral Agent or any
Senior Lender in respect of Senior Lender Claims, any exercise of any right
under any lockbox agreement, control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which the Trustee, the Noteholder
Collateral Agent, the Mortgage Tax Collateral Agent or any Noteholder is a
party, or any other exercise by any such party, of any rights and remedies as a
secured creditor relating to the Common Collateral under the Senior Lender
Documents or otherwise in respect of Senior Lender Claims, or object to the
forbearance by or on behalf of the Senior Lenders from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Common Collateral in respect of Senior Lender Claims provided
that notwithstanding anything to the contrary in this Section 3.1(a), the
Mortgage Tax Collateral Agent shall not be restricted from exercising or seeking
to exercise the rights and remedies of a secured creditor with respect to any
Common Collateral in respect of Senior Lender Claims, and (ii) the First-Lien
Administrative Agent, the Senior Credit Agent, the Mortgage Tax Collateral Agent
and the Senior Lenders shall have the exclusive right to enforce rights,
exercise remedies (including set-off and the right to credit bid their debt) and
make determinations regarding the sale, release, disposition, or restrictions
with respect to the Common Collateral as a secured creditor without any
consultation with or the consent of the Trustee, the Noteholder Collateral Agent
or any Noteholder; provided that (A) in any Insolvency or Liquidation Proceeding
commenced by or against any Grantor, the Trustee or any Noteholder may file a
claim or statement of interest with respect to the Noteholder Claims, (B)  to
the extent it would not prevent, restrict or otherwise limit any rights granted
or created hereunder or under any Senior Lender Collateral Documents in favor of
the First-Lien Administrative Agent or any other Senior Lender in respect of the
Common Collateral, the Trustee or any Noteholder may take any action not adverse
to the Liens on the Common Collateral securing the Senior Lender Claims in order
to preserve, perfect or protect its rights in the Common Collateral, (C) to the
extent it would not prevent, restrict or otherwise limit any rights granted or
created hereunder or under any Senior Lender Collateral Documents in favor of
the First-Lien Administrative Agent, the Senior Credit Agent, the Mortgage Tax
Collateral Agent or any other Senior Lender in respect of the Common Collateral,
the Trustee or any Noteholder shall be entitled to file any necessary responsive
or defensive pleadings in opposition to any motion, claim, adversary proceeding
or other pleadings made by any person objecting to or otherwise seeking the
disallowance of the Noteholder Claims, including without limitation any claims
secured by the Common Collateral, if any, in each case in accordance with the
terms of this Agreement, or (D) the Trustee or any Noteholder shall be entitled
to file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either 
Bankruptcy Law or applicable non-bankruptcy law, in each case in accordance with
the terms of this Agreement.  In exercising rights and remedies with respect to
the Common Collateral, the First-Lien Administrative Agent, the Senior Credit
Agent and the Senior Lenders may enforce the provisions of the Senior Lender
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion.  Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Common Collateral upon foreclosure, to cause the
Grantors to deliver a transfer document in lieu of foreclosure to the Senior
Lenders or any

 

10

--------------------------------------------------------------------------------


 

nominee of the Senior Lenders, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a mortgagee in any
applicable jurisdiction and a secured lender under the Uniform Commercial Code
of any applicable jurisdiction and of a secured creditor under Bankruptcy Laws
of any applicable jurisdiction.  Upon the Discharge of  Senior Lender Claims,
the Trustee, the Noteholder Collateral Agent and the Mortgage Tax Collateral
Agent, on behalf of themselves and the Noteholders, will not be required to
release their claims on any Common Collateral that has not been sold or
otherwise disposed of in connection with the Discharge of  Senior Lender Claims.

 

(b)  The Trustee, the Noteholder Collateral Agent and the Mortgage Tax
Collateral Agent (with respect to the Mortgage Tax Collateral Agent solely to
the extent of any interest of the Noteholders in the Common Collateral) on
behalf of themselves and the Noteholders, agree that solely as to the Common
Collateral, they and each of them will not, in connection with the exercise of
any right or remedy with respect to the Common Collateral, receive any Common
Collateral or Proceeds of any Common Collateral in respect of Noteholder Claims,
or, upon or in any Insolvency or Liquidation Proceeding (except under any plan
of reorganization approved by the Senior Lenders or as provided in section 6.6)
with respect to any Grantor as debtor, take or receive any Common Collateral or
any Proceeds of Common Collateral in respect of Noteholder Claims, unless and
until the Discharge of Senior Lender Claims has occurred.  Without limiting the
generality of the foregoing, unless and until the Discharge of Senior Lender
Claims has occurred, except as expressly provided in the proviso in clause
(ii) of Section 3.1(a) or Section 6.3, the sole right of the Trustee, the
Noteholder Collateral Agent and the Noteholders with respect to the Common
Collateral is to hold a Lien on the Common Collateral in respect of Noteholder
Claims pursuant to the Noteholder Documents for the period and to the extent
granted therein and to receive a share of the Proceeds thereof, if any, after
the Discharge of  Senior Lender Claims has occurred.  In addition to the
foregoing, the Noteholders hereby acknowledge that the Indenture and the
Noteholder Documents permit the Company and the other Grantors to repay Senior
Lender Claims with Proceeds from the disposition of the Common Collateral prior
to application to repay the Noteholders Claims, and agree that to the extent the
Senior Lender Documents require repayment of the Senior Lender Claims with
Proceeds from such dispositions, the Company shall pay such proceeds to the
Senior Lenders as so required and each of the Trustee, the Noteholder Collateral
Agent and the Noteholders will not take or receive such Proceeds until after so
applied.

 


(C)   SUBJECT TO THE PROVISO IN CLAUSE (II) OF SECTION 3.1(A), THE TRUSTEE AND
THE NOTEHOLDER COLLATERAL AGENT, FOR THEMSELVES AND ON BEHALF OF THE
NOTEHOLDERS, AGREE THAT THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT AND THE
NOTEHOLDERS WILL NOT TAKE ANY ACTION THAT WOULD HINDER ANY EXERCISE OF REMEDIES
UNDERTAKEN BY THE FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT, THE
MORTGAGE TAX COLLATERAL AGENT OR THE SENIOR LENDERS WITH RESPECT TO THE COMMON
COLLATERAL UNDER THE SENIOR LENDER DOCUMENTS, INCLUDING ANY SALE, LEASE,
EXCHANGE, TRANSFER OR OTHER DISPOSITION OF THE COMMON COLLATERAL, WHETHER BY
FORECLOSURE OR OTHERWISE AND SHALL RELEASE ANY AND ALL CLAIMS IN RESPECT OF SUCH
COMMON COLLATERAL (EXCEPT FOR THE RIGHT TO RECEIVE THE BALANCE OF PROCEEDS AND
TO BE SECURED BY THE COMMON COLLATERAL AFTER DISCHARGE OF SENIOR LENDER CLAIMS
AS DESCRIBED IN SECTION 4.1 AND 5.1) SO THAT IT MAY BE SOLD FREE AND CLEAR OF
THE LIENS OF THE NOTEHOLDERS, THE NOTEHOLDER COLLATERAL AGENT AND OF THE
TRUSTEE, ON BEHALF OF THE NOTEHOLDERS, AND THE TRUSTEE AND THE NOTEHOLDER
COLLATERAL AGENT, FOR THEMSELVES  AND ON

 

11

--------------------------------------------------------------------------------


 


BEHALF OF ANY SUCH NOTEHOLDER, SHALL, WITHIN TEN (10) BUSINESS DAYS OF WRITTEN
REQUEST BY THE SENIOR CREDIT AGENT, EXECUTE AND DELIVER TO THE SENIOR CREDIT
AGENT SUCH TERMINATION STATEMENTS, RELEASES AND OTHER DOCUMENTS AS THE SENIOR
CREDIT AGENT MAY REQUEST TO EFFECTIVELY CONFIRM SUCH RELEASE AND THE TRUSTEE AND
THE NOTEHOLDER COLLATERAL AGENT, FOR THEMSELVES AND ON BEHALF OF THE
NOTEHOLDERS, HEREBY IRREVOCABLY CONSTITUTE AND APPOINT THE FIRST-LIEN
ADMINISTRATIVE AGENT OR THE SENIOR CREDIT AGENT AND ANY OFFICER OR AGENT OF THE
FIRST-LIEN ADMINISTRATIVE AGENT OR THE SENIOR CREDIT AGENT, WITH FULL POWER OF
SUBSTITUTION, AS THEIR TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE
POWER AND AUTHORITY IN THE PLACE AND STEAD OF THE TRUSTEE, THE NOTEHOLDER
COLLATERAL AGENT OR SUCH HOLDER OR IN THE FIRST-LIEN ADMINISTRATIVE AGENT OR THE
SENIOR CREDIT AGENT’S OWN NAME, FROM TIME TO TIME IN THE FIRST-LIEN
ADMINISTRATIVE AGENT OR THE SENIOR CREDIT AGENT’S DISCRETION, FOR THE PURPOSE OF
CARRYING OUT THE TERMS OF THIS SECTION 3.1(C), TO TAKE ANY AND ALL APPROPRIATE
ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS THAT MAY BE
NECESSARY TO ACCOMPLISH THE PURPOSES OF THIS SECTION 3.1(C), INCLUDING ANY
TERMINATION STATEMENTS, ENDORSEMENTS OR OTHER INSTRUMENTS OF TRANSFER OR
RELEASE.  IN EXERCISING RIGHTS AND REMEDIES WITH RESPECT TO THE COMMON
COLLATERAL, THE FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT, THE
MORTGAGE TAX COLLATERAL AGENT AND THE SENIOR LENDERS MAY ENFORCE THE PROVISIONS
OF THE SENIOR LENDER DOCUMENTS AND EXERCISE REMEDIES THEREUNDER, ALL IN SUCH
ORDER AND IN SUCH MANNER AS THEY MAY DETERMINE IN THE EXERCISE OF THEIR SOLE
DISCRETION.  SUCH EXERCISE AND ENFORCEMENT SHALL INCLUDE THE RIGHTS OF AN AGENT
APPOINTED BY THEM TO SELL OR OTHERWISE DISPOSE OF COMMON COLLATERAL UPON
FORECLOSURE, TO CAUSE THE GRANTORS TO DELIVER A TRANSFER DOCUMENT IN LIEU OF
FORECLOSURE TO THE SENIOR LENDERS OR ANY NOMINEE OF THE SENIOR LENDERS, TO INCUR
EXPENSES IN CONNECTION WITH SUCH SALE OR DISPOSITION, AND TO EXERCISE ALL THE
RIGHTS AND REMEDIES OF A MORTGAGEE IN ANY APPLICABLE JURISDICTION AND A SECURED
CREDITOR UNDER THE UNIFORM COMMERCIAL CODE OR OTHER LAWS OF ANY APPLICABLE
JURISDICTION AND OF A SECURED CREDITOR UNDER BANKRUPTCY LAWS OF ANY APPLICABLE
JURISDICTION.  THE TRUSTEE AND THE NOTEHOLDER COLLATERAL AGENT FOR THEMSELVES
AND ON BEHALF OF THE NOTEHOLDERS, HEREBY WAIVE ANY AND ALL RIGHTS THEY OR THE
NOTEHOLDERS MAY HAVE AS A JUNIOR LIEN CREDITOR OR OTHERWISE TO OBJECT TO THE
MANNER IN WHICH THE FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT,
THE MORTGAGE TAX COLLATERAL AGENT OR THE SENIOR LENDERS SEEK TO ENFORCE OR
COLLECT THE SENIOR LENDER CLAIMS OR THE LIENS GRANTED IN ANY OF THE COMMON
COLLATERAL IN RESPECT OF SENIOR LENDER CLAIMS, REGARDLESS OF WHETHER ANY ACTION
OR FAILURE TO ACT BY OR ON BEHALF OF THE FIRST-LIEN ADMINISTRATIVE AGENT, THE
SENIOR CREDIT AGENT, THE MORTGAGE TAX COLLATERAL AGENT OR SENIOR LENDERS IS
ADVERSE TO THE INTEREST OF THE NOTEHOLDERS.  THE TRUSTEE AND THE NOTEHOLDER
COLLATERAL AGENT, FOR THEMSELVES AND ON BEHALF OF THE NOTEHOLDERS, WAIVE THE
RIGHT TO COMMENCE ANY LEGAL ACTION OR ASSERT IN ANY LEGAL ACTION OR IN ANY
INSOLVENCY OR LIQUIDATION PROCEEDING ANY CLAIM AGAINST THE MORTGAGE TAX
COLLATERAL AGENT AND/OR SENIOR LENDERS SEEKING DAMAGES FROM THE MORTGAGE TAX
COLLATERAL AGENT OR THE SENIOR LENDERS OR OTHER RELIEF, BY WAY OF SPECIFIC
PERFORMANCE, INJUNCTION OR OTHERWISE, WITH RESPECT TO ANY ACTION TAKEN OR
OMITTED BY THE MORTGAGE TAX COLLATERAL AGENT OR THE SENIOR LENDERS AS PERMITTED
BY THIS AGREEMENT.


 


(D)   THE TRUSTEE AND THE NOTEHOLDER COLLATERAL AGENT HEREBY ACKNOWLEDGE AND
AGREE THAT NO COVENANT, AGREEMENT OR RESTRICTION CONTAINED IN ANY NOTEHOLDER
DOCUMENT SHALL BE DEEMED TO RESTRICT IN ANY WAY THE RIGHTS AND REMEDIES OF THE
FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT, THE MORTGAGE TAX
COLLATERAL AGENT OR THE SENIOR LENDERS WITH RESPECT TO THE COMMON COLLATERAL AS
SET FORTH IN THIS AGREEMENT AND THE SENIOR LENDER DOCUMENTS, TO THE EXTENT
CONSISTENT WITH  THIS AGREEMENT.

 

12

--------------------------------------------------------------------------------


 

3.2           Cooperation.  Subject to the proviso in clause (ii) of
Section 3.1(a), the Trustee and the Noteholder Collateral Agent, on behalf of
themselves and the Noteholders, agree that, unless and until the Discharge of
Senior Lender Claims has occurred, they will not commence, or join with any
Person (other than the First-Lien Administrative Agent, the Senior Lenders, the
Mortgage Tax Collateral Agent and the Senior Credit Agent upon the written
request thereof) in commencing any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Common Collateral under any of the Noteholder Documents or otherwise in respect
of the Noteholder Claims.

 


SECTION 4.              PAYMENTS.

 


4.1           APPLICATION OF PROCEEDS.  SO LONG AS THE DISCHARGE OF SENIOR
LENDER CLAIMS HAS NOT OCCURRED, ANY PROCEEDS OF ANY COMMON COLLATERAL PAID OR
PAYABLE TO THE FIRST-LIEN ADMINISTRATIVE AGENT OR THE SENIOR CREDIT AGENT AS
PROVIDED IN SECTION 3.1(B) OR PURSUANT TO THE ENFORCEMENT OF ANY SECURITY
DOCUMENT OR THE EXERCISE OF ANY RIGHT OR REMEDY WITH RESPECT TO THE COMMON
COLLATERAL UNDER THE SENIOR LENDER DOCUMENTS, TOGETHER WITH ALL OTHER PROCEEDS
RECEIVED BY ANY PERSON (INCLUDING ALL FUNDS RECEIVED IN RESPECT OF POST-PETITION
INTEREST OR FEES AND EXPENSES) AS A RESULT OF ANY SUCH ENFORCEMENT OR THE
EXERCISE OF ANY SUCH REMEDIAL PROVISION OR AS A RESULT OF ANY DISTRIBUTION OF OR
IN RESPECT OF ANY COMMON COLLATERAL (OR THE PROCEEDS THEREOF WHETHER OR NOT
EXPRESSLY CHARACTERIZED AS SUCH) UPON OR IN ANY INSOLVENCY OR LIQUIDATION
PROCEEDING (EXCEPT UNDER ANY PLAN OF REORGANIZATION APPROVED BY THE SENIOR
LENDERS OR AS PROVIDED IN SECTION 6.6) WITH RESPECT TO ANY GRANTOR AS DEBTOR,
SHALL BE APPLIED BY THE FIRST-LIEN ADMINISTRATIVE AGENT  OR THE SENIOR CREDIT
AGENT TO THE SENIOR LENDER CLAIMS IN SUCH ORDER AS SPECIFIED IN THE RELEVANT
SENIOR LENDER DOCUMENT.  UPON THE DISCHARGE OF SENIOR LENDER CLAIMS, THE
FIRST-LIEN ADMINISTRATIVE AGENT AND/OR THE  SENIOR CREDIT AGENT SHALL DELIVER TO
THE TRUSTEE ANY PROCEEDS OF COMMON COLLATERAL HELD BY IT IN THE SAME FORM AS
RECEIVED, WITH ANY NECESSARY ENDORSEMENTS OR AS A COURT OF COMPETENT
JURISDICTION MAY OTHERWISE DIRECT, TO BE APPLIED BY THE TRUSTEE TO THE
NOTEHOLDER CLAIMS IN SUCH ORDER AS SPECIFIED IN THE NOTEHOLDER COLLATERAL
DOCUMENTS.


 


4.2           PAYMENTS OVER.  SO LONG AS THE DISCHARGE OF SENIOR LENDER CLAIMS
HAS NOT OCCURRED, ANY COMMON COLLATERAL OR PROCEEDS THEREOF RECEIVED BY THE
TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT OR ANY NOTEHOLDER IN CONNECTION WITH
THE EXERCISE OF ANY RIGHT OR REMEDY (INCLUDING SET-OFF) RELATING TO THE COMMON
COLLATERAL IN CONTRAVENTION OF THIS AGREEMENT SHALL BE SEGREGATED AND HELD IN
TRUST AND FORTHWITH PAID OVER TO THE SENIOR CREDIT AGENT FOR THE BENEFIT OF THE
SENIOR LENDERS IN THE SAME FORM AS RECEIVED, WITH ANY NECESSARY ENDORSEMENTS OR
AS A COURT OF COMPETENT JURISDICTION MAY OTHERWISE DIRECT.  IF ANY LIEN ON
COMMON COLLATERAL FOR FIRST-LIEN INDEBTEDNESS IS VOID OR VOIDABLE AND THE LIEN
ON THE SAME COMMON COLLATERAL OF THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT OR
ANY NOTEHOLDER IS NOT VOID OR VOIDABLE, THE PROCEEDS OF SUCH LIEN RECEIVED BY
THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT OR ANY NOTEHOLDER SHALL BE
SEGREGATED AND HELD IN TRUST AND FORTHWITH PAID OVER TO THE SENIOR CREDIT AGENT
FOR THE BENEFIT OF THE SENIOR LENDERS IN THE SAME FORM AS RECEIVED, WITH ANY
NECESSARY ENDORSEMENTS OR AS A COURT OF COMPETENT JURISDICTION MAY OTHERWISE
DIRECT.  THE SENIOR CREDIT AGENT IS HEREBY AUTHORIZED TO MAKE ANY SUCH
ENDORSEMENTS AS AGENT FOR THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT OR ANY
SUCH NOTEHOLDER.  THIS AUTHORIZATION IS COUPLED WITH AN INTEREST AND IS
IRREVOCABLE.

 

13

--------------------------------------------------------------------------------


 


SECTION 5.              OTHER AGREEMENTS.


 

5.1           Releases.

 


(A)             AT SUCH TIMES AS THE SENIOR LENDERS HAVE RELEASED THEIR LIENS ON
ALL, OR ANY PORTION OF, THE COMMON COLLATERAL, EVEN IF AN EVENT OF DEFAULT HAS
OCCURRED AND REMAINS UNCURED UNDER THE NOTEHOLDER COLLATERAL DOCUMENTS, AND
WHETHER OR NOT ANY INSOLVENCY OR LIQUIDATION PROCEEDING HAS BEEN COMMENCED BY OR
AGAINST THE COMPANY OR ANY OTHER GRANTOR, THE  LIENS GRANTED TO THE TRUSTEE OR
THE NOTEHOLDERS ON THE COMMON COLLATERAL (OR, IN THE CASE OF A RELEASE OF LIENS
ON ONLY A PORTION OF THE COMMON COLLATERAL, THE PORTION OF THE COMMON COLLATERAL
ON WHICH THE SENIOR LENDER LIENS WERE RELEASED) SHALL BE AUTOMATICALLY,
UNCONDITIONALLY AND SIMULTANEOUSLY RELEASED AND THE TRUSTEE, FOR ITSELF AND ON
BEHALF OF THE NOTEHOLDERS, PROMPTLY SHALL EXECUTE AND DELIVER TO THE FIRST-LIEN
ADMINISTRATIVE AGENT AND THE COMPANY SUCH TERMINATION STATEMENTS, RELEASES AND
OTHER DOCUMENTS AS THE FIRST-LIEN ADMINISTRATIVE AGENT AND THE COMPANY MAY
REQUEST TO EFFECTIVELY CONFIRM SUCH RELEASE; PROVIDED THAT, (A) IN THE EVENT
THAT THE LIENS ARE RELEASED IN CONNECTION WITH THE DISCHARGE OF  SENIOR LENDER
CLAIMS, THE LIENS GRANTED TO THE TRUSTEE, THE MORTGAGE TAX COLLATERAL AGENT OR
THE NOTEHOLDERS ON THE COMMON COLLATERAL WILL NOT BE RELEASED, EXCEPT TO THE
EXTENT THAT THE COMMON COLLATERAL, OR ANY PORTION THEREOF, WAS DISPOSED OF IN
ORDER TO REPAY THE SENIOR LENDER CLAIMS, AND THEREAFTER, THE TRUSTEE (ACTING AT
THE DIRECTION OF THE NOTEHOLDERS) WILL HAVE THE RIGHT TO EXERCISE REMEDIES WITH
RESPECT TO THE COMMON COLLATERAL AND THE RESTRICTIONS IN THIS AGREEMENT SHALL NO
LONGER APPLY, AND (B) IF THE SENIOR LENDER CLAIMS (OR ANY PORTION THEREOF) ARE
THEREAFTER SECURED BY ASSETS THAT WOULD CONSTITUTE COMMON COLLATERAL, THE
NOTEHOLDER CLAIMS SHALL THEN BE SECURED BY A SECOND PRIORITY LIEN ON SUCH COMMON
COLLATERAL, TO THE SAME EXTENT PROVIDED PURSUANT TO THE NOTEHOLDER COLLATERAL
DOCUMENTS.


 


(B)             THE TRUSTEE AND THE NOTEHOLDER COLLATERAL AGENT, FOR THEMSELVES
AND ON BEHALF OF THE NOTEHOLDERS, HEREBY IRREVOCABLY CONSTITUTE AND APPOINT THE
SENIOR CREDIT AGENT AND THE FIRST-LIEN ADMINISTRATIVE AGENT AND ANY OFFICER OR
AGENT OF THE SENIOR CREDIT AGENT OR THE FIRST-LIEN ADMINISTRATIVE AGENT, WITH
FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL
IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND STEAD OF THE TRUSTEE AND/OR THE
NOTEHOLDER COLLATERAL AGENT OR SUCH HOLDER OR IN THE SENIOR CREDIT AGENT’S OR
THE FIRST-LIEN ADMINISTRATIVE AGENT’S OWN NAME, FROM TIME TO TIME IN THE SENIOR
CREDIT AGENT’S AND FIRST-LIEN ADMINISTRATIVE AGENT’S DISCRETION, FOR THE PURPOSE
OF CARRYING OUT THE TERMS OF THIS SECTION 5.1, TO TAKE ANY AND ALL APPROPRIATE
ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS THAT MAY BE
NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS SECTION 5.1, INCLUDING
ANY TERMINATION STATEMENTS, ENDORSEMENTS OR OTHER INSTRUMENTS OF TRANSFER OR
RELEASE.


 


5.2           INSURANCE.  UNLESS AND UNTIL THE DISCHARGE OF SENIOR LENDER CLAIMS
HAS OCCURRED, THE FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT AND
THE SENIOR LENDERS SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT, SUBJECT TO THE
RIGHTS OF THE GRANTORS UNDER THE SENIOR LENDER DOCUMENTS, TO ADJUST SETTLEMENT
FOR ANY INSURANCE POLICY COVERING THE COMMON COLLATERAL IN THE EVENT OF ANY LOSS
THEREUNDER AND TO APPROVE ANY AWARD GRANTED IN ANY CONDEMNATION OR SIMILAR
PROCEEDING AFFECTING THE COMMON COLLATERAL.  UNLESS AND UNTIL THE DISCHARGE OF
SENIOR LENDER CLAIMS HAS OCCURRED, ALL PROCEEDS OF ANY SUCH POLICY AND ANY SUCH
AWARD IF IN RESPECT OF THE COMMON COLLATERAL SHALL BE PAID TO THE  FIRST-LIEN
ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT OR THE MORTGAGE TAX COLLATERAL
AGENT FOR THE BENEFIT OF THE

 

14

--------------------------------------------------------------------------------


 


SENIOR LENDERS TO THE EXTENT REQUIRED UNDER THE SENIOR LENDER DOCUMENTS IN
RESPECT OF THE SENIOR LENDER CLAIMS AND THEREAFTER TO THE TRUSTEE FOR THE
BENEFIT OF THE NOTEHOLDERS TO THE EXTENT REQUIRED UNDER THE APPLICABLE
NOTEHOLDER DOCUMENTS AND THEN TO THE OWNER OF THE SUBJECT PROPERTY OR AS A COURT
OF COMPETENT JURISDICTION MAY OTHERWISE DIRECT.  SUBJECT TO SECTION 5.4, IF THE
TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT OR ANY NOTEHOLDER SHALL, AT ANY TIME,
RECEIVE ANY PROCEEDS OF ANY SUCH INSURANCE POLICY OR ANY SUCH AWARD IN
CONTRAVENTION OF THIS AGREEMENT, IT SHALL PAY SUCH PROCEEDS OVER TO THE
FIRST-LIEN ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE TERMS OF SECTION 4.2.


 

5.3           Designation of Subordination.; Amendments to Noteholder Collateral
Documents.

 


(A)             THE TRUSTEE AND THE NOTEHOLDER COLLATERAL AGENT AGREE THAT EACH
NOTEHOLDER COLLATERAL DOCUMENT SHALL INCLUDE THE FOLLOWING LANGUAGE (OR LANGUAGE
TO SIMILAR EFFECT APPROVED BY THE FIRST-LIEN ADMINISTRATIVE AGENT):


 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Trustee pursuant to this Agreement and the exercise of any right
or remedy by the Trustee hereunder are subject to the provisions of the
Intercreditor Agreement, dated as of May     , 2008 (as amended, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among K.
Hovnanian Enterprises, Inc.,  Hovnanian Enterprises, Inc.,  and certain
subsidiaries of  Hovnanian Enterprises, Inc., party thereto,
                              , as Senior Credit Agent, and
                    , as Trustee.  In the event of any conflict between the
terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern.”

 


(B)             UNLESS AND UNTIL THE DISCHARGE OF SENIOR LENDER CLAIMS HAS
OCCURRED, WITHOUT THE PRIOR WRITTEN CONSENT OF THE FIRST-LIEN ADMINISTRATIVE
AGENT, NO NOTEHOLDER COLLATERAL DOCUMENT MAY BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED OR ENTERED INTO TO THE EXTENT SUCH AMENDMENT, SUPPLEMENT OR
MODIFICATION, OR THE TERMS OF ANY NEW NOTEHOLDER COLLATERAL DOCUMENT, WOULD BE
PROHIBITED BY OR INCONSISTENT WITH ANY OF THE TERMS OF THIS AGREEMENT.


 


(C)             IN THE EVENT THAT THE FIRST-LIEN ADMINISTRATIVE AGENT, THE
SENIOR CREDIT AGENT OR THE SENIOR LENDERS ENTER INTO ANY AMENDMENT, WAIVER OR
CONSENT IN RESPECT OF ANY OF THE SENIOR COLLATERAL DOCUMENTS FOR THE PURPOSE OF
ADDING TO, OR DELETING FROM, OR WAIVING OR CONSENTING TO ANY DEPARTURES FROM ANY
PROVISIONS OF, ANY SENIOR COLLATERAL DOCUMENT OR CHANGING IN ANY MANNER THE
RIGHTS OF THE FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT, THE
SENIOR LENDERS, THE MORTGAGE TAX COLLATERAL AGENT, THE COMPANY OR ANY OTHER
GRANTOR THEREUNDER, THEN SUCH AMENDMENT, WAIVER OR CONSENT SHALL APPLY
AUTOMATICALLY TO ANY COMPARABLE PROVISION OF THE COMPARABLE NOTEHOLDER
COLLATERAL DOCUMENT WITHOUT THE CONSENT OF THE TRUSTEE, THE NOTEHOLDER
COLLATERAL AGENT OR THE NOTEHOLDERS AND WITHOUT ANY ACTION BY THE TRUSTEE, THE
NOTEHOLDER COLLATERAL AGENT, THE COMPANY OR ANY OTHER GRANTOR; PROVIDED THAT THE
CONSENT OF THE NOTEHOLDERS SHALL BE REQUIRED ONLY IN THE CIRCUMSTANCE THAT AN
AMENDMENT TO THE SENIOR COLLATERAL DOCUMENTS IS PREJUDICIAL TO THE INTERESTS OF
THE NOTEHOLDERS TO A GREATER EXTENT THAN IT IS TO THE INTERESTS OF THE SENIOR
LENDERS (OTHER THAN BY VIRTUE OF THEIR RELATIVE PRIORITIES AND RIGHTS AND
OBLIGATIONS, AND SUBJECT TO INCREASES IN PRINCIPAL, INTEREST OR FEES OF THE
SENIOR LENDERS

 

15

--------------------------------------------------------------------------------


 


TO THE EXTENT PERMITTED IN THIS AGREEMENT).  THE COMPANY WILL USE COMMERCIALLY
REASONABLE EFFORTS TO NOTIFY THE TRUSTEE AND NOTEHOLDER COLLATERAL AGENT OF SUCH
AMENDMENT(S) BUT THE FAILURE TO PROVIDE SUCH NOTICE SHALL NOT AFFECT THE
APPLICATION, VALIDITY OR ENFORCEABILITY OF SUCH AMENDMENT(S).


 


5.4           RIGHTS AS UNSECURED CREDITORS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, THE TRUSTEE AND THE NOTEHOLDERS MAY EXERCISE RIGHTS
AND REMEDIES AS AN UNSECURED CREDITORS AGAINST THE COMPANY, HOVNANIAN OR ANY
SUBSIDIARY THAT HAS GUARANTEED THE NOTEHOLDER CLAIMS IN ACCORDANCE WITH THE
TERMS OF THE NOTEHOLDER DOCUMENTS AND APPLICABLE LAW.  NOTHING IN THIS AGREEMENT
SHALL PROHIBIT THE RECEIPT BY THE TRUSTEE OR ANY NOTEHOLDERS OF THE REQUIRED
PAYMENTS OF INTEREST AND PRINCIPAL SO LONG AS SUCH RECEIPT IS NOT (I) THE DIRECT
OR INDIRECT RESULT OF THE EXERCISE BY THE TRUSTEE, THE NOTEHOLDER COLLATERAL
AGENT, THE MORTGAGE TAX COLLATERAL AGENT OR ANY NOTEHOLDER OF RIGHTS OR REMEDIES
AS A SECURED CREDITOR IN RESPECT OF COMMON COLLATERAL OR (II) IN VIOLATION OF
SECTION 3.1, 4.1, 5.2 OR 6.3.   IN THE EVENT THE TRUSTEE, THE NOTEHOLDER
COLLATERAL AGENT OR ANY NOTEHOLDER BECOMES A JUDGMENT LIEN CREDITOR IN RESPECT
OF COMMON COLLATERAL AS A RESULT OF ITS ENFORCEMENT OF ITS RIGHTS AS AN
UNSECURED CREDITOR IN RESPECT OF NOTEHOLDER CLAIMS, SUCH JUDGMENT LIEN SHALL BE
SUBORDINATED TO THE LIENS SECURING SENIOR LENDER CLAIMS ON THE SAME BASIS AS THE
OTHER LIENS SECURING THE NOTEHOLDER CLAIMS ARE SO SUBORDINATED TO SUCH LIENS
SECURING SENIOR LENDER CLAIMS UNDER THIS AGREEMENT.  NOTHING IN THIS AGREEMENT
IMPAIRS OR OTHERWISE ADVERSELY AFFECTS ANY RIGHTS OR REMEDIES THE SENIOR CREDIT
AGENT OR THE SENIOR LENDERS MAY HAVE WITH RESPECT TO THE COMMON COLLATERAL.


 


5.5           BAILEE FOR PERFECTION.


 


(A)             THE SENIOR CREDIT AGENT AGREES TO HOLD THE PLEDGED COLLATERAL
THAT IS PART OF THE COMMON COLLATERAL IN ITS POSSESSION OR CONTROL (OR IN THE
POSSESSION OR CONTROL OF ITS AGENTS OR BAILEES) AS BAILEE FOR THE TRUSTEE AND
ANY ASSIGNEE SOLELY FOR THE PURPOSE OF PERFECTING THE SECURITY INTEREST GRANTED
IN SUCH PLEDGED COLLATERAL PURSUANT TO THE NOTEHOLDER SECURITY AGREEMENT,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS SECTION 5.5.


 


(B)             THE SENIOR CREDIT AGENT AGREES TO HOLD THE DEPOSIT ACCOUNT
COLLATERAL THAT IS PART OF THE COMMON COLLATERAL AND CONTROLLED BY THE SENIOR
CREDIT AGENT FOR THE TRUSTEE AND ANY ASSIGNEE SOLELY FOR THE PURPOSE OF
PERFECTING THE SECURITY INTEREST GRANTED IN SUCH DEPOSIT ACCOUNT COLLATERAL
PURSUANT TO THE NOTEHOLDER SECURITY AGREEMENT, SUBJECT TO THE TERMS AND
CONDITIONS OF THIS SECTION 5.5.  UPON DISCHARGE OF  SENIOR LENDER CLAIMS, THE
FIRST-LIEN ADMINISTRATIVE AGENT SHALL CONTINUE TO HOLD SUCH DEPOSIT ACCOUNT
COLLATERAL PURSUANT TO THIS CLAUSE (B) UNTIL THE EARLIER OF THE DATE (I) THE
TRUSTEE HAS OBTAINED CONTROL THEREOF FOR THE PURPOSE OF PERFECTING ITS SECURITY
INTEREST AND (II) WHICH IS 30 DAYS AFTER THE DISCHARGE OF  SENIOR LENDER CLAIMS.


 


(C)             EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN (INCLUDING,
WITHOUT LIMITATION, SECTIONS 3.1 AND 4.1), UNTIL THE DISCHARGE OF SENIOR LENDER
CLAIMS HAS OCCURRED, THE SENIOR CREDIT AGENT SHALL BE ENTITLED TO DEAL WITH THE
PLEDGED COLLATERAL IN ACCORDANCE WITH THE TERMS OF THE SENIOR LENDER DOCUMENTS
AS IF THE LIENS UNDER THE NOTEHOLDER COLLATERAL DOCUMENTS DID NOT EXIST.  THE
RIGHTS OF THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT AND THE NOTEHOLDERS WITH
RESPECT TO SUCH PLEDGED COLLATERAL SHALL AT ALL TIMES BE SUBJECT TO THE TERMS OF
THIS AGREEMENT.

 

16

--------------------------------------------------------------------------------


 


(D)             THE SENIOR CREDIT AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO
THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT OR ANY NOTEHOLDER TO ASSURE THAT
THE PLEDGED COLLATERAL IS GENUINE OR OWNED BY ANY OF THE GRANTORS OR TO PROTECT
OR PRESERVE RIGHTS OR BENEFITS OF ANY PERSON OR ANY RIGHTS PERTAINING TO THE
COMMON COLLATERAL EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 5.5.  THE DUTIES
OR RESPONSIBILITIES OF THE SENIOR CREDIT AGENT UNDER THIS SECTION 5.5 SHALL BE
LIMITED SOLELY TO HOLDING THE PLEDGED COLLATERAL AS BAILEE FOR THE TRUSTEE FOR
PURPOSES OF PERFECTING THE LIEN HELD BY THE TRUSTEE.


 


(E)             THE SENIOR CREDIT AGENT SHALL NOT HAVE BY REASON OF THE
NOTEHOLDER COLLATERAL DOCUMENTS OR THIS AGREEMENT OR ANY OTHER DOCUMENT A
FIDUCIARY RELATIONSHIP IN RESPECT OF THE TRUSTEE OR ANY NOTEHOLDER AND THE
TRUSTEE AND THE NOTEHOLDERS HEREBY WAIVE AND RELEASE THE SENIOR CREDIT AGENT
FROM ALL CLAIMS AND LIABILITIES ARISING PURSUANT TO THE SENIOR CREDIT AGENT’S
ROLE UNDER THIS SECTION 5.5, AS AGENT AND BAILEE WITH RESPECT TO THE COMMON
COLLATERAL.


 


(F)              UPON  DISCHARGE OF SENIOR LENDER CLAIMS, THE SENIOR CREDIT
AGENT SHALL DELIVER TO THE TRUSTEE, TO THE EXTENT THAT IT IS LEGALLY PERMITTED
TO DO SO, THE REMAINING PLEDGED COLLATERAL (IF ANY) TOGETHER WITH ANY NECESSARY
ENDORSEMENTS (OR OTHERWISE ALLOW THE TRUSTEE TO OBTAIN CONTROL OF SUCH PLEDGED
COLLATERAL) OR AS A COURT OF COMPETENT JURISDICTION MAY OTHERWISE DIRECT.  THE
COMPANY SHALL TAKE SUCH FURTHER ACTION AS IS REQUIRED TO EFFECTUATE THE TRANSFER
CONTEMPLATED HEREUNDER AND SHALL INDEMNIFY THE SENIOR CREDIT AGENT FOR LOSS OR
DAMAGE SUFFERED BY THE SENIOR CREDIT AGENT AS A RESULT OF SUCH TRANSFER EXCEPT
FOR LOSS OR DAMAGE SUFFERED BY THE SENIOR CREDIT AGENT AS A RESULT OF ITS OWN
WILFUL MISCONDUCT OR BAD FAITH.  THE SENIOR CREDIT AGENT HAS NO OBLIGATION TO
FOLLOW INSTRUCTIONS FROM THE TRUSTEE IN CONTRAVENTION OF THIS AGREEMENT. 
WITHOUT LIMITING THE FOREGOING, UPON DISCHARGE OF SENIOR LENDER CLAIMS, THE
FIRST-LIEN ADMINISTRATIVE AGENT WILL USE COMMERCIALLY REASONABLE EFFORTS TO
PROMPTLY DELIVER AN APPROPRIATE TERMINATION OR OTHER NOTICE CONFIRMING SUCH
DISCHARGE OF SENIOR LENDER CLAIMS TO THE APPLICABLE DEPOSITARY BANK, ISSUER OF
UNCERTIFICATED SECURITIES OR SECURITIES INTERMEDIARY, IF ANY, WITH RESPECT TO
THE DEPOSIT ACCOUNT COLLATERAL, MONEY MARKET MUTUAL FUND OR SIMILAR COLLATERAL,
OR SECURITIES ACCOUNT COLLATERAL.


 


(G)             NEITHER THE FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT
AGENT NOR THE SENIOR LENDERS SHALL BE REQUIRED TO MARSHAL ANY PRESENT OR FUTURE
COLLATERAL SECURITY FOR THE COMPANY’S OR ITS SUBSIDIARIES’ OBLIGATIONS TO THE
SENIOR CREDIT AGENT OR THE SENIOR LENDERS UNDER THE SENIOR CREDIT AGREEMENT OR
THE SENIOR COLLATERAL DOCUMENTS OR TO RESORT TO SUCH COLLATERAL SECURITY OR
OTHER ASSURANCES OF PAYMENT IN ANY PARTICULAR ORDER, AND ALL OF THEIR RIGHTS IN
RESPECT OF SUCH COLLATERAL SECURITY SHALL BE CUMULATIVE AND IN ADDITION TO ALL
OTHER RIGHTS, HOWEVER EXISTING OR ARISING.


 


5.6           ADDITIONAL COLLATERAL.  IF ANY LIEN IS GRANTED BY ANY GRANTOR IN
FAVOR OF THE SENIOR LENDERS OR THE NOTEHOLDERS ON ANY ADDITIONAL COLLATERAL,
INCLUDING LIENS ON THE INITIAL MORTGAGED COLLATERAL AND THE ADDITIONAL MORTGAGED
COLLATERAL (OTHER THAN COMMON COLLATERAL IDENTIFIED AS MORTGAGE TAX COLLATERAL
WHICH SHALL BE SUBJECT TO THE LIENS OF THE MORTGAGE TAX COLLATERAL AGENT), SUCH
ADDITIONAL COLLATERAL SHALL ALSO BE SUBJECT TO A LIEN IN FAVOR OF THE SENIOR
LENDERS AND THE NOTEHOLDERS IN THE RELATIVE LIEN PRIORITY SCHEME SET FORTH IN
SECTION 2.1.

 

17

--------------------------------------------------------------------------------


 


5.7           COLLATERAL AGENTS;  COLLATERAL DOCUMENTS.


 


(A)  THE MORTGAGE TAX COLLATERAL AGENT SHALL ACT AS COLLATERAL AGENT FOR THE
SENIOR LENDERS AND THE NOTEHOLDERS WITH RESPECT TO THE LIENS GRANTED AS INITIAL
MORTGAGE COLLATERAL AND ADDITIONAL COLLATERAL AFTER MAY 29, 2008, ON REAL
PROPERTY LOCATED IN THE MORTGAGE TAX STATES (THE “MORTGAGE TAX COLLATERAL”).


 


(B)  WITH RESPECT TO ANY AND ALL NOTEHOLDER COLLATERAL OTHER THAN THE MORTGAGED
TAX COLLATERAL, THE NOTEHOLDER COLLATERAL AGENT SHALL ACT AS COLLATERAL AGENT ON
BEHALF OF THE NOTEHOLDERS.  THE NOTEHOLDER COLLATERAL AGENT SHALL SEPARATELY
DOCUMENT ITS LIEN(S) ON ANY AND ALL NOTEHOLDER COLLATERAL OTHER THAN THE REAL
PROPERTY LOCATED IN MORTGAGED TAX STATES.


 


(C)  DETERMINATION OF STATUS OF MORTGAGE TAX STATE COLLATERAL; RELIANCE BY
MORTGAGE TAX COLLATERAL AGENT.  THE DETERMINATION OF WHETHER LIENS TO BE GRANTED
ON ADDITIONAL COLLATERAL WOULD CONSTITUTE MORTGAGE TAX COLLATERAL UNDER THE
CREDIT AGREEMENT SHALL BE MADE BY THE COMPANY AND THE FIRST-LIEN ADMINISTRATIVE
AGENT IN THE REASONABLE EXERCISE OF EACH OF THEIR DISCRETION, AND THE FIRST-LIEN
ADMINISTRATIVE AGENT SHALL SO NOTIFY THE MORTGAGE TAX COLLATERAL AGENT IN A
WRITTEN CERTIFICATE OF SUCH DETERMINATION WITH A COPY OF SUCH CERTIFICATE TO BE
CONTEMPORANEOUSLY PROVIDED TO THE COMPANY.  THE MORTGAGE TAX COLLATERAL AGENT
SHALL NOT BE RESPONSIBLE FOR DETERMINING THE STATUS OF ANY COLLATERAL AS
MORTGAGE TAX COLLATERAL AND SHALL BE ENTITLED TO RELY ON SUCH CERTIFICATE(S) OF
THE FIRST-LIEN ADMINISTRATIVE AGENT IDENTIFYING THAT ANY COLLATERAL CONSTITUTES
MORTGAGE TAX COLLATERAL AND SHALL BE UNDER NO OBLIGATION TO TREAT ANY COLLATERAL
NOT SO IDENTIFIED AS MORTGAGE TAX COLLATERAL.  UPON RECEIPT OF SUCH
CERTIFICATE(S) FROM THE FIRST-LIEN ADMINISTRATIVE AGENT IDENTIFYING ANY
COLLATERAL AS MORTGAGE TAX COLLATERAL, THE MORTGAGE TAX COLLATERAL AGENT SHALL
BE ENTITLED TO TREAT SUCH COLLATERAL AS MORTGAGE TAX COLLATERAL FOR ALL PURPOSES
UNDER THIS AGREEMENT. ANY DESIGNATION BY  THE FIRST-LIEN ADMINISTRATIVE AGENT
THAT ANY COLLATERAL IS MORTGAGE TAX COLLATERAL SHALL BE, SUBJECT TO THE
PROVISIONS OF SECTION 5.1(A) HEREOF, IRREVOCABLE.  ANY SUCH CERTIFICATES SHALL
BE FULL WARRANT TO THE MORTGAGE TAX COLLATERAL AGENT FOR ANY ACTION TAKEN,
SUFFERED OR OMITTED IN RELIANCE THEREOF.


 


5.8           RELEASE OF LIENS ON, AND APPLICATION OF THE PROCEEDS OF, THE
MORTGAGE TAX COLLATERAL.


 


(A)             IN THE EVENT OF ANY RELEASE OF THE LIENS ON THE MORTGAGE TAX
COLLATERAL IN RESPECT OF SENIOR LENDER CLAIMS IN ACCORDANCE WITH THE SENIOR
COLLATERAL DOCUMENTS, THE TRUSTEE AND THE NOTEHOLDER COLLATERAL AGENT, FOR
THEMSELVES AND ON BEHALF OF THE NOTEHOLDERS, PROMPTLY SHALL EXECUTE AND DELIVER
TO THE MORTGAGE TAX COLLATERAL AGENT OR THE APPLICABLE GRANTOR SUCH TERMINATION
STATEMENTS, RELEASES AND OTHER DOCUMENTS AS THE MORTGAGE TAX COLLATERAL AGENT OR
SUCH GRANTOR MAY REASONABLY REQUEST TO EFFECTIVELY CONFIRM SUCH RELEASE IN
CONNECTION WITH A RELEASE PURSUANT TO SECTION 5.1.


 

(b) Proceeds of the Mortgage Tax Collateral shall be applied as set forth in
Section 4.1 so long as the Discharge of Senior Lender Claims has not occurred. 
Unless and until the Discharge of Senior Lender Claims has occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.1(a) and
Section 6.3, the sole right of the Noteholders with respect to the Mortgage Tax
Collateral is to hold a shared Lien on the Mortgage Tax Collateral in respect of
Noteholder Claims pursuant to the Noteholder Documents for the period and to the
extent


 


18

--------------------------------------------------------------------------------



 


GRANTED THEREIN AND TO RECEIVE A SHARE OF THE PROCEEDS THEREOF, IF ANY, AFTER
THE DISCHARGE OF THE SENIOR LENDER CLAIMS HAS OCCURRED.


 


(C)  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN SECTIONS 3.1 AND 4.1, UNTIL
THE DISCHARGE OF SENIOR LENDER CLAIMS HAS OCCURRED, THE MORTGAGE TAX COLLATERAL
AGENT SHALL BE ENTITLED TO DEAL WITH THE MORTGAGE TAX COLLATERAL IN ACCORDANCE
WITH THE TERMS OF THE SENIOR LENDER DOCUMENTS AS IF THE LIENS UNDER THE
NOTEHOLDER COLLATERAL DOCUMENTS DID NOT EXIST.  THE RIGHTS OF THE TRUSTEE, THE
NOTEHOLDER COLLATERAL AGENT AND THE NOTEHOLDERS WITH RESPECT TO SUCH PLEDGED
COLLATERAL SHALL AT ALL TIMES BE SUBJECT TO THE TERMS OF THIS AGREEMENT.


 


(D) THE MORTGAGE TAX COLLATERAL AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO THE
TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT OR ANY NOTEHOLDER TO ASSURE THAT THE
MORTGAGE TAX COLLATERAL IS GENUINE OR OWNED BY ANY OF THE GRANTORS OR TO PROTECT
OR PRESERVE RIGHTS OR BENEFITS OF ANY PERSON OR ANY RIGHTS PERTAINING TO THE
COMMON COLLATERAL EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 5.8.


 


(E)  NEITHER THE MORTGAGE TAX COLLATERAL AGENT, THE FIRST-LIEN ADMINISTRATIVE
AGENT, THE SENIOR CREDIT AGENT NOR THE SENIOR LENDERS SHALL BE REQUIRED TO
MARSHAL ANY PRESENT OR FUTURE COLLATERAL SECURITY FOR THE COMPANY’S OR ITS
SUBSIDIARIES’ OBLIGATIONS TO THE SENIOR CREDIT AGENT OR THE SENIOR LENDERS UNDER
THE SENIOR CREDIT AGREEMENT OR THE SENIOR COLLATERAL DOCUMENTS OR TO RESORT TO
SUCH COLLATERAL SECURITY OR OTHER ASSURANCES OF PAYMENT IN ANY PARTICULAR ORDER,
AND ALL OF THEIR RIGHTS IN RESPECT OF SUCH COLLATERAL SECURITY SHALL BE
CUMULATIVE AND IN ADDITION TO ALL OTHER RIGHTS, HOWEVER EXISTING OR ARISING.


 


5.9           NO FIDUCIARY DUTY.  THE TRUSTEE AND THE NOTEHOLDER COLLATERAL
AGENT AGREE, ON BEHALF OF THEMSELVES AND THE NOTEHOLDERS, THAT THE SENIOR
LENDERS, MORTGAGE TAX COLLATERAL AGENT, THE FIRST-LIEN ADMINISTRATIVE AGENT AND
THE SENIOR CREDIT AGENT SHALL NOT HAVE BY REASON OF THE NOTEHOLDER COLLATERAL
DOCUMENTS OR THIS AGREEMENT OR ANY OTHER DOCUMENT, A FIDUCIARY RELATIONSHIP IN
RESPECT OF THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT OR ANY NOTEHOLDER.


 


5.10         INCREASES IN THE PRINCIPAL AMOUNT OF THE SENIOR LENDER CLAIMS
INDEBTEDNESS OR NOTEHOLDER CLAIMS.  THE NOTEHOLDERS MAY NOT INCREASE THE STATED
PRINCIPAL AMOUNT OF THE NOTEHOLDER CLAIMS AS SET FORTH IN THE INDENTURE AS OF
THE DATE HEREOF WITHOUT THE CONSENT THE REQUIRED LENDERS BUT IN ANY EVENT NOT
MORE THAN 66 AND 2/3%.  THE SENIOR LENDERS MAY NOT INCREASE THE STATED PRINCIPAL
AMOUNT OF THE SENIOR LENDER CLAIMS (EXCLUSIVE OF ANY INCREASES TO THE AMOUNTS
PERMITTED IN THE DEFINITION OF FIRST-LIEN INDEBTEDNESS) WITHOUT THE CONSENT OF
THE NOTEHOLDERS HOLDING, AT LEAST, 51% IN AMOUNT OF THE NOTEHOLDER CLAIMS.


 


SECTION 6.              INSOLVENCY OR LIQUIDATION PROCEEDINGS.


 


6.1           FINANCING AND SALE ISSUES.


 


(A) IF THE COMPANY OR ANY OTHER GRANTOR SHALL BE SUBJECT TO ANY INSOLVENCY OR
LIQUIDATION PROCEEDING AND THE FIRST-LIEN ADMINISTRATIVE AGENT SHALL DESIRE TO
PERMIT THE USE OF CASH COLLATERAL OR TO PERMIT THE COMPANY OR ANY OTHER GRANTOR
TO OBTAIN FINANCING UNDER SECTION 363 OR SECTION 364 OF TITLE 11 OF THE UNITED
STATES CODE OR ANY SIMILAR BANKRUPTCY LAW (“DIP FINANCING”), THEN THE TRUSTEE,
THE NOTEHOLDER COLLATERAL AGENT AND THE MORTGAGE TAX


 


19

--------------------------------------------------------------------------------



 


COLLATERAL AGENT, ON BEHALF OF THEMSELVES AND THE NOTEHOLDERS AGREE THAT (I) IF
THE SENIOR LENDERS CONSENT TO SUCH USE OF CASH COLLATERAL, THE TRUSTEE, THE
NOTEHOLDER COLLATERAL AGENT AND THE MORTGAGE TAX COLLATERAL AGENT, ON BEHALF OF
THEMSELVES AND THE NOTEHOLDERS, SHALL BE DEEMED TO HAVE CONSENTED TO SUCH USE OF
CASH COLLATERAL AND THEY WILL NOT REQUEST ADEQUATE PROTECTION EXCEPT TO THE
EXTENT PERMITTED IN SECTION 6.3  AND (II) IF THE SENIOR LENDERS CONSENT TO DIP
FINANCING THAT PROVIDES FOR PRIMING OF OR PARI PASSU TREATMENT WITH THE SENIOR
LENDERS LIENS AND THE AGGREGATE PRINCIPAL AMOUNT OF THE DIP FINANCING TOGETHER
WITH THE AGGREGATE PRINCIPAL AMOUNT OF THE FIRST-LIEN INDEBTEDNESS DOES NOT
EXCEED $400 MILLION, THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT AND THE
MORTGAGE TAX COLLATERAL AGENT, ON BEHALF OF THEMSELVES AND THE NOTEHOLDERS, 
WILL NOT RAISE ANY OBJECTION TO AND SHALL BE DEEMED TO HAVE CONSENTED TO SUCH 
DIP FINANCING,  AND TO THE EXTENT THE LIENS SECURING THE SENIOR LENDER CLAIMS
UNDER THE SENIOR COLLATERAL DOCUMENTS ARE SUBORDINATED OR PARI PASSU WITH SUCH
DIP FINANCING, THEY WILL SUBORDINATE THEIR LIENS IN THE COMMON COLLATERAL TO
SUCH DIP FINANCING (AND ALL OBLIGATIONS RELATING THERETO) AND THE SENIOR LENDER
CLAIMS ON THE SAME BASIS AS THE OTHER LIENS SECURING THE NOTEHOLDER CLAIMS ARE
SUBORDINATED TO LIENS SECURING SENIOR LENDER CLAIMS UNDER THIS AGREEMENT.


 


(B)  THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT AND THE MORTGAGE TAX
COLLATERAL AGENT, ON BEHALF OF THEMSELVES AND THE NOTEHOLDERS, AGREE THAT THEY
WILL NOT RAISE ANY OBJECTION TO OR OPPOSE A SALE OF OR OTHER DISPOSITION OF ANY
COMMON COLLATERAL FREE AND CLEAR OF ITS LIENS OR OTHER CLAIMS UNDER SECTION 363
OF THE BANKRUPTCY CODE IF THE SENIOR LENDERS HAVE CONSENTED TO SUCH SALE OR
DISPOSITION OF SUCH ASSETS SO LONG AS THE INTERESTS OF THE TRUSTEE, THE
NOTEHOLDER COLLATERAL AGENT AND THE NOTEHOLDERS IN THE COMMON COLLATERAL ATTACH
TO THE PROCEEDS IN THE RELATIVE PRIORITY SCHEME SET FORTH IN SECTION 2.1 AND
SUBJECT TO THE TERMS OF THIS AGREEMENT.


 


6.2           RELIEF FROM THE AUTOMATIC STAY.  UNTIL THE DISCHARGE OF SENIOR
LENDER CLAIMS HAS OCCURRED, THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT AND THE
MORTGAGE TAX COLLATERAL AGENT, ON BEHALF OF THEMSELVES AND THE NOTEHOLDERS,
AGREE THAT NONE OF THEM SHALL SEEK RELIEF FROM THE AUTOMATIC STAY OR ANY OTHER
STAY IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING IN RESPECT OF THE COMMON
COLLATERAL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE FIRST-LIEN ADMINISTRATIVE
AGENT.


 


6.3           ADEQUATE PROTECTION.  THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT
AND THE MORTGAGE TAX COLLATERAL AGENT, ON BEHALF OF THEMSELVES AND THE
NOTEHOLDERS, AGREE THAT NONE OF THEM SHALL CONTEST (OR SUPPORT ANY OTHER PERSON
CONTESTING) (A) ANY REQUEST BY THE FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR
CREDIT AGENT OR THE SENIOR LENDERS FOR ADEQUATE PROTECTION OR (B) ANY OBJECTION
BY FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT OR THE SENIOR
LENDERS TO ANY MOTION, RELIEF, ACTION OR PROCEEDING BASED ON FIRST-LIEN
ADMINISTRATIVE AGENT’S, THE  SENIOR CREDIT AGENT’S OR THE SENIOR LENDERS’
CLAIMING A LACK OF ADEQUATE PROTECTION. NOTWITHSTANDING THE FOREGOING, IN ANY
INSOLVENCY OR LIQUIDATION PROCEEDING, (I) THE TRUSTEE ON BEHALF OF ITSELF AND
THE NOTEHOLDERS, MAY SEEK OR REQUEST ADEQUATE PROTECTION IN THE FORM OF A
REPLACEMENT LIEN ON ADDITIONAL COLLATERAL, PROVIDED THAT THE SENIOR LENDERS ARE
GRANTED A LIEN ON SUCH ADDITIONAL COLLATERAL BEFORE OR AT THE SAME TIME THE
NOTEHOLDERS ARE GRANTED A LIEN ON SUCH COLLATERAL AND THAT SUCH LIEN SHALL BE
SUBORDINATED TO THE SENIOR LENDERS LIENS AND ANY DIP FINANCING PERMITTED UNDER
SECTION 6.1 (AND ALL OBLIGATIONS RELATING THERETO) ON THE SAME BASIS AS THE
OTHER LIENS SECURING THE NOTEHOLDER CLAIMS ARE SO SUBORDINATED TO THE LIENS
SECURING THE

 

20

--------------------------------------------------------------------------------


 


FIRST-LIEN INDEBTEDNESS UNDER THIS AGREEMENT AND (II) IN THE EVENT THAT THE
TRUSTEE, ON BEHALF OF ITSELF OR ANY NOTEHOLDER, SEEKS OR REQUESTS ADEQUATE
PROTECTION  AND SUCH ADEQUATE PROTECTION IS GRANTED IN THE FORM OF ADDITIONAL
COLLATERAL SECURING THE NOTEHOLDER CLAIMS, SUCH LIENS SHALL BE SUBORDINATED TO 
THE LIENS ON SUCH COLLATERAL  SECURING THE FIRST-LIEN INDEBTEDNESS AND ANY SUCH
DIP FINANCING (AND ALL OBLIGATIONS RELATING THERETO) AND ANY OTHER LIENS GRANTED
TO THE SENIOR LENDERS AS ADEQUATE PROTECTION ON THE SAME BASIS AS THE OTHER
LIENS SECURING THE NOTEHOLDER CLAIMS ARE SO SUBORDINATED TO SUCH LIENS SECURING
THE SENIOR LENDER CLAIMS UNDER THIS AGREEMENT AND SUCH ADDITIONAL COLLATERAL
SHALL BE INCLUDED IN AND BE PART OF THE COMMON COLLATERAL.  EXCEPT AS PROVIDED
IN THIS SECTION, THE TRUSTEE, AND THE NOTEHOLDER COLLATERAL AGENT, ON BEHALF OF
THEMSELVES AND THE NOTEHOLDERS, FURTHER AGREE THAT THEY WILL NOT SEEK OR ACCEPT
ANY PAYMENTS OF ADEQUATE PROTECTION OR  ANY PAYMENTS UNDER BANKRUPTCY CODE
SECTION 362(D)(3)(B).


 


6.4           NO WAIVER; VOTING RESTRICTIONS. NOTHING CONTAINED HEREIN SHALL
PROHIBIT OR IN ANY WAY LIMIT THE SENIOR CREDIT AGENT OR ANY OTHER SENIOR LENDER
FROM OBJECTING IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING OR OTHERWISE TO ANY
ACTION TAKEN BY THE TRUSTEE OR ANY OF THE NOTEHOLDERS, INCLUDING THE SEEKING BY
THE TRUSTEE OR ANY NOTEHOLDER OF ADEQUATE PROTECTION OR THE ASSERTING BY THE
TRUSTEE OR ANY NOTEHOLDER OF ANY OF ITS RIGHTS AND REMEDIES UNDER THE NOTEHOLDER
DOCUMENTS OR OTHERWISE.  IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING, NEITHER
THE TRUSTEE NOR ANY NOTEHOLDER SHALL VOTE ANY NOTEHOLDER CLAIM IN FAVOR OF ANY
PLAN OF REORGANIZATION (OF ANY GRANTOR) UNLESS (I) SUCH PLAN PROVIDES FOR
PAYMENT IN FULL OF THE FIRST-LIEN INDEBTEDNESS, (II) SUCH PLAN PROVIDES FOR THE
TREATMENT OF THE SENIOR LENDER CLAIMS IN A MANNER THAT PRESERVES THE RELATIVE
LIEN PRIORITY OF THE SENIOR LENDER CLAIMS OVER THE NOTEHOLDER CLAIMS TO AT LEAST
THE SAME EXTENT AS SET FORTH IN THIS AGREEMENT OR (III) SUCH PLAN IS APPROVED BY
THE SENIOR LENDERS.


 


6.5           PREFERENCE ISSUES; RECOVERY.  IF ANY SENIOR LENDER IS REQUIRED IN
ANY INSOLVENCY OR LIQUIDATION PROCEEDING OR OTHERWISE TO TURN OVER OR OTHERWISE
PAY TO THE ESTATE OF THE COMPANY OR ANY OTHER GRANTOR (OR ANY TRUSTEE, RECEIVER
OR SIMILAR PERSON THEREFOR), BECAUSE THE PAYMENT OF SUCH AMOUNT WAS DECLARED TO
BE FRAUDULENT OR PREFERENTIAL IN ANY RESPECT OR FOR ANY OTHER REASON, ANY
AMOUNT, WHETHER RECEIVED AS PROCEEDS OF SECURITY, ENFORCEMENT OF ANY RIGHT OF
SET-OFF OR OTHERWISE (A “RECOVERY”), THEN THE SENIOR LENDER CLAIMS SHALL BE
REINSTATED TO THE EXTENT OF SUCH RECOVERY AND DEEMED TO BE OUTSTANDING AS IF
SUCH PAYMENT HAD NOT OCCURRED AND THE SENIOR LENDERS SHALL BE ENTITLED TO A
DISCHARGE OF SENIOR LENDER CLAIMS WITH RESPECT TO ALL SUCH RECOVERED AMOUNTS. 
IF THIS AGREEMENT SHALL HAVE BEEN TERMINATED PRIOR TO SUCH RECOVERY, THIS
AGREEMENT SHALL BE REINSTATED IN FULL FORCE AND EFFECT, AND SUCH PRIOR
TERMINATION SHALL NOT DIMINISH, RELEASE, DISCHARGE, IMPAIR OR OTHERWISE AFFECT
THE OBLIGATIONS OF THE PARTIES HERETO.


 


6.6           REORGANIZATION SECURITIES.  IF, IN ANY INSOLVENCY OR LIQUIDATION
PROCEEDING, DEBT OBLIGATIONS OF THE REORGANIZED DEBTOR SECURED BY LIENS UPON ANY
PROPERTY OF THE REORGANIZED DEBTOR ARE DISTRIBUTED, PURSUANT TO A PLAN OF
REORGANIZATION OR SIMILAR DISPOSITIVE RESTRUCTURING PLAN, BOTH ON ACCOUNT OF
SENIOR LENDER CLAIMS AND ON ACCOUNT OF NOTEHOLDER CLAIMS, THEN, TO THE EXTENT
THE DEBT OBLIGATIONS DISTRIBUTED ON ACCOUNT OF THE SENIOR LENDER CLAIMS AND ON
ACCOUNT OF THE NOTEHOLDER CLAIMS ARE SECURED BY LIENS UPON THE SAME PROPERTY,
THE PROVISIONS OF THIS AGREEMENT WILL SURVIVE THE DISTRIBUTION OF SUCH DEBT
OBLIGATIONS PURSUANT TO SUCH PLAN AND WILL APPLY WITH LIKE EFFECT TO THE LIENS
SECURING SUCH DEBT OBLIGATIONS.

 

21

--------------------------------------------------------------------------------


 


6.7           APPLICATION.  THIS AGREEMENT SHALL BE APPLICABLE AND THE TERMS
HEREOF SHALL SURVIVE AND SHALL CONTINUE IN FULL FORCE AND EFFECT PRIOR TO OR
AFTER THE COMMENCEMENT OF ANY INSOLVENCY OR LIQUIDATION PROCEEDING.  ALL
REFERENCES HEREIN TO ANY GRANTOR SHALL APPLY TO ANY TRUSTEE FOR SUCH PERSON AND
SUCH PERSON AS DEBTOR IN POSSESSION.  THE RELATIVE RIGHTS AS TO THE COLLATERAL
AND PROCEEDS THEREOF SHALL CONTINUE AFTER THE FILING THEREOF ON THE SAME BASIS
AS PRIOR TO THE DATE OF THE PETITION, SUBJECT TO ANY COURT ORDER APPROVING THE
FINANCING OF, OR USE OF CASH COLLATERAL BY, ANY GRANTOR.


 


6.8           EXPENSE CLAIMS.    NONE OF THE NOTEHOLDER COLLATERAL AGENT, THE
TRUSTEE OR ANY NOTEHOLDER WILL ASSERT OR ENFORCE, AT ANY TIME PRIOR TO THE
DISCHARGE OF SENIOR LENDER CLAIMS, ANY CLAIM UNDER §506(C) OF THE BANKRUPTCY LAW
SENIOR TO OR ON A PARITY WITH THE LIENS IN FAVOR OF THE FIRST-LIEN
ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT, THE MORTGAGE TAX COLLATERAL AGENT
AND THE SENIOR LENDERS FOR COSTS OR EXPENSES OF PRESERVING OR DISPOSING OF ANY
COMMON COLLATERAL.


 


6.9           POST-PETITION CLAIMS.  (A) NONE OF THE NOTEHOLDER COLLATERAL
AGENT, THE TRUSTEE OR ANY NOTEHOLDER SHALL OPPOSE OR SEEK TO CHALLENGE ANY CLAIM
BY THE FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT OR ANY  SENIOR
LENDER FOR ALLOWANCE IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING OF SENIOR
LENDER CLAIMS CONSISTING OF POST-PETITION INTEREST, FEES, INCLUDING LEGAL FEES,
EXPENSES OR INDEMNITIES TO THE EXTENT OF THE VALUE OF THE LIEN IN FAVOR OF THE
FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT AND THE SENIOR LENDERS,
WITHOUT REGARD TO THE EXISTENCE OF THE LIEN OF THE TRUSTEE ON BEHALF OF THE
NOTEHOLDERS ON THE COMMON COLLATERAL.


 


(B)             NONE OF THE FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT
AGENT OR ANY OTHER SENIOR LENDER SHALL OPPOSE OR SEEK TO CHALLENGE ANY CLAIM BY
THE TRUSTEE OR ANY NOTEHOLDER FOR ALLOWANCE IN ANY INSOLVENCY OR LIQUIDATION
PROCEEDING OF NOTEHOLDER CLAIMS CONSISTING OF POST-PETITION INTEREST, FEES,
INCLUDING LEGAL FEES, EXPENSES OR INDEMNITIES TO THE EXTENT OF THE VALUE OF THE
LIEN OF THE TRUSTEE ON BEHALF OF THE NOTEHOLDERS ON THE COMMON COLLATERAL (AFTER
TAKING INTO ACCOUNT THE LIENS IN FAVOR OF THE FIRST-LIEN ADMINISTRATIVE AGENT,
THE SENIOR CREDIT AGENT AND THE SENIOR LENDERS).


 


SECTION 7.              RELIANCE; WAIVERS; ETC.


 


7.1           RELIANCE.  THE CONSENT BY THE SENIOR LENDERS TO THE EXECUTION AND
DELIVERY OF THE NOTEHOLDER DOCUMENTS TO WHICH THE SENIOR LENDERS HAVE CONSENTED
AND ALL LOANS AND OTHER EXTENSIONS OF CREDIT MADE OR DEEMED MADE ON AND AFTER
THE DATE HEREOF BY THE SENIOR LENDERS TO THE COMPANY OR ANY SUBSIDIARY SHALL BE
DEEMED TO HAVE BEEN GIVEN AND MADE IN RELIANCE UPON THIS AGREEMENT.  THE
TRUSTEE, SOLELY ON BEHALF OF THE NOTEHOLDERS, ACKNOWLEDGES, TO THE BEST OF ITS
KNOWLEDGE, THAT THE NOTEHOLDERS HAVE, INDEPENDENTLY AND WITHOUT RELIANCE ON THE
FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT OR ANY SENIOR LENDER,
AND BASED ON DOCUMENTS AND INFORMATION DEEMED BY THEM APPROPRIATE, MADE THEIR
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THE INDENTURE, THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND THEY WILL CONTINUE TO MAKE
THEIR OWN CREDIT DECISION IN TAKING OR NOT TAKING ANY ACTION UNDER THE INDENTURE
OR THIS AGREEMENT.

 

22

--------------------------------------------------------------------------------


 


7.2           NO WARRANTIES OR LIABILITY.  THE TRUSTEE, ON BEHALF OF ITSELF AND
THE NOTEHOLDERS, ACKNOWLEDGES AND AGREES THAT EACH OF THE FIRST-LIEN
ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT, THE SENIOR LENDERS AND THE
MORTGAGE TAX COLLATERAL AGENT HAVE MADE NO EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY, INCLUDING WITH RESPECT TO THE EXECUTION, VALIDITY, LEGALITY,
COMPLETENESS, COLLECTIBILITY OR ENFORCEABILITY OF ANY OF THE SENIOR LENDER
DOCUMENTS, THE OWNERSHIP OF ANY COMMON COLLATERAL OR THE PERFECTION OR PRIORITY
OF ANY LIENS THEREON.  THE SENIOR LENDERS WILL BE ENTITLED TO MANAGE AND
SUPERVISE THEIR RESPECTIVE LOANS AND EXTENSIONS OF CREDIT UNDER THE SENIOR
LENDER DOCUMENTS IN ACCORDANCE WITH LAW AND AS THEY MAY OTHERWISE, IN THEIR SOLE
DISCRETION, DEEM APPROPRIATE, AND THE SENIOR LENDERS MAY MANAGE THEIR LOANS AND
EXTENSIONS OF CREDIT WITHOUT REGARD TO ANY RIGHTS OR INTERESTS THAT THE TRUSTEE
OR ANY OF THE NOTEHOLDERS HAVE IN THE COMMON COLLATERAL OR OTHERWISE, EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT.  NONE OF THE FIRST-LIEN ADMINISTRATIVE
AGENT, THE SENIOR CREDIT AGENT, THE MORTGAGE TAX COLLATERAL AGENT NOR ANY SENIOR
LENDER SHALL HAVE ANY DUTY TO THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT OR
ANY OF THE NOTEHOLDERS TO ACT OR REFRAIN FROM ACTING IN A MANNER THAT ALLOWS, OR
RESULTS IN, THE OCCURRENCE OR CONTINUANCE OF AN EVENT OF DEFAULT OR DEFAULT
UNDER ANY AGREEMENTS WITH THE COMPANY OR ANY SUBSIDIARY THEREOF (INCLUDING THE
NOTEHOLDER DOCUMENTS), REGARDLESS OF ANY KNOWLEDGE THEREOF THAT THEY MAY HAVE OR
BE CHARGED WITH.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT, THE MORTGAGE TAX
COLLATERAL AGENT, THE SENIOR LENDERS, THE TRUSTEE, THE NOTEHOLDER COLLATERAL
AGENT AND THE NOTEHOLDERS HAVE NOT OTHERWISE MADE TO EACH OTHER NOR DO THEY
HEREBY MAKE TO EACH OTHER ANY WARRANTIES, EXPRESS OR IMPLIED, NOR DO THEY ASSUME
ANY LIABILITY TO EACH OTHER WITH RESPECT TO (A) THE ENFORCEABILITY, VALIDITY,
VALUE OR COLLECTIBILITY OF ANY OF THE NOTEHOLDER CLAIMS, THE SENIOR LENDER
CLAIMS OR ANY GUARANTEE OR SECURITY WHICH MAY HAVE BEEN GRANTED TO ANY OF THEM
IN CONNECTION THEREWITH, (B) THE COMPANY’S, THE GUARANTORS’ (AS DEFINED IN THE
SENIOR CREDIT AGREEMENT) OR ANY SUBSIDIARY’S TITLE TO OR RIGHT TO TRANSFER ANY
OF THE COMMON COLLATERAL OR (C) ANY OTHER MATTER EXCEPT AS EXPRESSLY SET FORTH
IN THIS INTERCREDITOR AGREEMENT.


 


7.3           OBLIGATIONS UNCONDITIONAL.  ALL RIGHTS, INTERESTS, AGREEMENTS AND
OBLIGATIONS OF THE FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT, THE
MORTGAGE TAX COLLATERAL AGENT, AND THE SENIOR LENDERS AND THE TRUSTEE, THE
NOTEHOLDER COLLATERAL AGENT AND THE NOTEHOLDERS, RESPECTIVELY, HEREUNDER SHALL
REMAIN IN FULL FORCE AND EFFECT IRRESPECTIVE OF:


 


(A)             ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY SENIOR LENDER
DOCUMENTS OR ANY NOTEHOLDER DOCUMENTS;


 


(B)             ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERMS OF, ALL OR ANY OF THE SENIOR LENDER CLAIMS OR NOTEHOLDER CLAIMS, OR
ANY AMENDMENT OR WAIVER OR OTHER MODIFICATION, INCLUDING ANY INCREASE IN THE
AMOUNT THEREOF, WHETHER BY COURSE OF CONDUCT OR OTHERWISE, OF THE TERMS OF THE
SENIOR CREDIT AGREEMENT OR ANY OTHER SENIOR LENDER DOCUMENT OR OF THE TERMS OF
THE INDENTURE OR ANY OTHER NOTEHOLDER DOCUMENT;


 


(C)             ANY EXCHANGE OF ANY SECURITY INTEREST IN ANY COMMON COLLATERAL
OR ANY OTHER COLLATERAL, OR ANY AMENDMENT, WAIVER OR OTHER MODIFICATION, WHETHER
IN WRITING OR BY COURSE OF CONDUCT OR OTHERWISE, OF ALL OR ANY OF THE SENIOR
LENDER CLAIMS OR NOTEHOLDER CLAIMS OR ANY GUARANTEE THEREOF;

 

23

--------------------------------------------------------------------------------


 


(D)             THE COMMENCEMENT OF ANY INSOLVENCY OR LIQUIDATION PROCEEDING IN
RESPECT OF THE COMPANY OR ANY OTHER GRANTOR; OR


 


(E)             ANY OTHER CIRCUMSTANCES THAT OTHERWISE MIGHT CONSTITUTE A
DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE COMPANY OR ANY OTHER GRANTOR IN
RESPECT OF THE SENIOR LENDER CLAIMS, OR OF THE TRUSTEE OR ANY NOTEHOLDER IN
RESPECT OF THIS AGREEMENT.


 


SECTION 8.              MISCELLANEOUS.


 


8.1           CONTINUING NATURE OF THIS AGREEMENT; SEVERABILITY.  THIS AGREEMENT
SHALL CONTINUE TO BE EFFECTIVE UNTIL THE DISCHARGE OF SENIOR LENDER CLAIMS SHALL
HAVE OCCURRED.  THIS IS A CONTINUING AGREEMENT OF LIEN SUBORDINATION AND THE
SENIOR LENDERS MAY CONTINUE, AT ANY TIME AND WITHOUT NOTICE TO THE TRUSTEE OR
ANY NOTEHOLDER, TO EXTEND CREDIT AND OTHER FINANCIAL ACCOMMODATIONS AND LEND
MONIES TO OR FOR THE BENEFIT OF THE COMPANY OR ANY OTHER GRANTOR  CONSTITUTING
SENIOR LENDER CLAIMS IN RELIANCE HEREON.    ANY PROVISION OF THIS AGREEMENT THAT
IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL NOT INVALIDATE THE
REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


8.2           AMENDMENTS; WAIVERS.  NO AMENDMENT, MODIFICATION OR WAIVER OF ANY
OF THE PROVISIONS OF THIS AGREEMENT BY THE TRUSTEE, THE FIRST-LIEN
ADMINISTRATIVE AGENT OR THE MORTGAGE TAX COLLATERAL AGENT SHALL BE DEEMED TO BE
MADE UNLESS THE SAME SHALL BE IN WRITING SIGNED ON BEHALF OF THE PARTY MAKING
THE SAME OR ITS AUTHORIZED AGENT AND EACH WAIVER, IF ANY, SHALL BE A WAIVER ONLY
WITH RESPECT TO THE SPECIFIC INSTANCE INVOLVED AND SHALL IN NO WAY IMPAIR THE
RIGHTS OF THE PARTIES MAKING SUCH WAIVER OR THE OBLIGATIONS OF THE OTHER PARTIES
TO SUCH PARTY IN ANY OTHER RESPECT OR AT ANY OTHER TIME.  THE COMPANY AND OTHER
GRANTORS SHALL NOT HAVE ANY RIGHT TO CONSENT TO OR APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT EXCEPT TO THE EXTENT
THEIR RIGHTS ARE AFFECTED.


 


8.3           INFORMATION CONCERNING FINANCIAL CONDITION OF THE COMPANY AND THE
SUBSIDIARIES.  THE FIRST-LIEN ADMINISTRATIVE AGENT  AND THE SENIOR LENDERS, ON
THE ONE HAND, AND THE TRUSTEE AND THE NOTEHOLDERS, ON THE OTHER HAND, SHALL EACH
BE RESPONSIBLE FOR KEEPING THEMSELVES INFORMED OF (A) THE FINANCIAL CONDITION OF
THE COMPANY AND THE SUBSIDIARIES AND ALL ENDORSERS AND/OR GUARANTORS OF THE
NOTEHOLDER CLAIMS OR THE SENIOR LENDER CLAIMS AND (B) ALL OTHER CIRCUMSTANCES
BEARING UPON THE RISK OF NONPAYMENT OF THE NOTEHOLDER CLAIMS OR THE SENIOR
LENDER CLAIMS.  THE  FIRST-LIEN ADMINISTRATIVE AGENT AND THE SENIOR LENDERS
SHALL HAVE NO DUTY TO ADVISE THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT OR ANY
NOTEHOLDER OF INFORMATION KNOWN TO IT OR THEM REGARDING SUCH CONDITION OR ANY
SUCH CIRCUMSTANCES OR OTHERWISE.  IN THE EVENT THAT THE FIRST-LIEN
ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT OR ANY OF THE SENIOR LENDERS, IN
ITS OR THEIR SOLE DISCRETION, UNDERTAKES AT ANY TIME OR FROM TIME TO TIME TO
PROVIDE ANY SUCH INFORMATION TO THE TRUSTEE, THE NOTEHOLDER COLLATERAL AGENT OR
ANY NOTEHOLDER, IT OR THEY SHALL BE UNDER NO OBLIGATION (W) TO MAKE, AND THE
FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT AND THE SENIOR LENDERS
SHALL NOT MAKE, ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY, INCLUDING
WITH RESPECT TO THE ACCURACY, COMPLETENESS, TRUTHFULNESS OR VALIDITY OF ANY SUCH
INFORMATION SO PROVIDED, (X) TO PROVIDE ANY ADDITIONAL INFORMATION OR TO PROVIDE
ANY SUCH INFORMATION ON ANY SUBSEQUENT OCCASION, (Y) TO UNDERTAKE ANY
INVESTIGATION OR (Z) TO DISCLOSE ANY

 

24

--------------------------------------------------------------------------------


 


INFORMATION THAT, PURSUANT TO ACCEPTED OR REASONABLE COMMERCIAL FINANCE
PRACTICES, SUCH PARTY WISHES TO MAINTAIN CONFIDENTIAL OR IS OTHERWISE REQUIRED
TO MAINTAIN CONFIDENTIAL.


 


8.4           SUBROGATION.  THE TRUSTEE, ON BEHALF OF ITSELF AND THE
NOTEHOLDERS, HEREBY AGREES NOT TO ASSERT OR ENFORCE ANY RIGHTS OF SUBROGATION IT
MAY ACQUIRE AS A RESULT OF ANY PAYMENT HEREUNDER UNTIL THE DISCHARGE OF SENIOR
LENDER CLAIMS HAS OCCURRED.


 


8.5           APPLICATION OF PAYMENTS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL
PAYMENTS RECEIVED BY THE SENIOR LENDERS MAY BE APPLIED, REVERSED AND REAPPLIED,
IN WHOLE OR IN PART, TO SUCH PART OF THE SENIOR LENDER CLAIMS AS THE SENIOR
LENDERS, IN THEIR SOLE DISCRETION, DEEM APPROPRIATE, CONSISTENT WITH THE TERMS
OF THE SENIOR LENDER DOCUMENTS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
TRUSTEE, ON BEHALF OF ITSELF AND THE NOTEHOLDERS, ASSENTS TO ANY SUCH EXTENSION
OR POSTPONEMENT OF THE TIME OF PAYMENT OF THE SENIOR LENDER CLAIMS OR ANY PART
THEREOF AND TO ANY OTHER INDULGENCE WITH RESPECT THERETO, TO ANY SUBSTITUTION,
EXCHANGE OR RELEASE OF ANY SECURITY THAT MAY AT ANY TIME SECURE ANY PART OF THE
SENIOR LENDER CLAIMS AND TO THE ADDITION OR RELEASE OF ANY OTHER PERSON
PRIMARILY OR SECONDARILY LIABLE THEREFOR.


 


8.6           CONSENT TO JURISDICTION; WAIVERS.  THE PARTIES HERETO CONSENT TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK, NEW YORK,
AND CONSENT THAT ALL SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED
TO SUCH PARTY AS PROVIDED IN SECTION 8.7 FOR SUCH PARTY.  SERVICE SO MADE SHALL
BE DEEMED TO BE COMPLETED THREE DAYS AFTER THE SAME SHALL BE POSTED AS
AFORESAID.  THE PARTIES HERETO WAIVE ANY OBJECTION TO ANY ACTION INSTITUTED
HEREUNDER IN ANY SUCH COURT BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO
THE VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY SUCH COURT.  EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO IN CONNECTION WITH THE SUBJECT MATTER
HEREOF.


 


8.7           NOTICES.  ALL NOTICES TO THE NOTEHOLDERS AND THE SENIOR LENDERS
PERMITTED OR REQUIRED UNDER THIS AGREEMENT MAY BE SENT TO THE TRUSTEE AND THE
FIRST-LIEN ADMINISTRATIVE AGENT, RESPECTIVELY.  UNLESS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, ANY NOTICE OR OTHER COMMUNICATION HEREIN REQUIRED OR PERMITTED
TO BE GIVEN SHALL BE IN WRITING AND MAY BE PERSONALLY SERVED, TELECOPIED OR SENT
BY ELECTRONIC MAIL, COURIER SERVICE OR U.S. MAIL AND SHALL BE DEEMED TO HAVE
BEEN GIVEN WHEN DELIVERED IN PERSON OR BY COURIER SERVICE, UPON RECEIPT OF A
TELECOPY OR ELECTRONIC MAIL OR FOUR BUSINESS DAYS AFTER DEPOSIT IN THE U.S. MAIL
(REGISTERED OR CERTIFIED, WITH POSTAGE PREPAID AND PROPERLY ADDRESSED).  FOR THE
PURPOSES HEREOF, THE ADDRESSES OF THE PARTIES HERETO SHALL BE AS SET FORTH BELOW
EACH PARTY’S NAME ON THE SIGNATURE PAGES HERETO, OR, AS TO EACH PARTY, AT SUCH
OTHER ADDRESS AS MAY BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO ALL OF
THE OTHER PARTIES.


 


8.8           FURTHER ASSURANCES.  EACH OF THE TRUSTEE AND THE NOTEHOLDER
COLLATERAL AGENT, ON BEHALF OF ITSELF AND THE NOTEHOLDERS, AND THE FIRST-LIEN
ADMINISTRATIVE AGENT, THE MORTGAGE TAX COLLATERAL AGENT AND THE SENIOR CREDIT
AGENT, ON BEHALF OF ITSELF AND THE SENIOR LENDERS, AGREES THAT EACH OF THEM, AT
THE EXPENSE OF THE COMPANY, SHALL TAKE SUCH FURTHER ACTION AND SHALL EXECUTE AND
DELIVER TO THE FIRST-LIEN ADMINISTRATIVE AGENT, THE MORTGAGE TAX COLLATERAL
AGENT  AND THE SENIOR CREDIT AGENT AND THE SENIOR LENDERS SUCH ADDITIONAL
DOCUMENTS AND INSTRUMENTS (IN RECORDABLE FORM, IF REQUESTED) AS THE FIRST-LIEN
ADMINISTRATIVE AGENT, THE

 

25

--------------------------------------------------------------------------------


 


SENIOR CREDIT AGENT OR THE SENIOR LENDERS MAY REASONABLY REQUEST TO EFFECTUATE
THE TERMS OF AND THE LIEN PRIORITIES CONTEMPLATED BY THIS AGREEMENT.


 


8.9           COMPANY NOTICE OF THE DISCHARGE OF SENIOR CLAIMS.    THE COMPANY
SHALL PROVIDE PROMPT WRITTEN NOTICE TO THE TRUSTEE OF ANY DISCHARGE OF THE
SENIOR LENDER CLAIMS.


 


8.10         GOVERNING LAW.  THIS AGREEMENT HAS BEEN DELIVERED AND ACCEPTED AT
AND SHALL BE DEEMED TO HAVE BEEN MADE AT NEW YORK, NEW YORK AND SHALL BE
INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES BOUND HEREBY
DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


8.11         BINDING ON SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING
UPON THE FIRST-LIEN ADMINISTRATIVE AGENT, THE SENIOR CREDIT AGENT, THE SENIOR
LENDERS, THE MORTGAGE TAX COLLATERAL AGENT, THE TRUSTEE, THE NOTEHOLDER
COLLATERAL AGENT, THE NOTEHOLDERS,  HOVNANIAN, THE COMPANY, AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS.


 


8.12         SPECIFIC PERFORMANCE.  THE FIRST-LIEN ADMINISTRATIVE AGENT MAY
DEMAND SPECIFIC PERFORMANCE OF THIS AGREEMENT.  THE TRUSTEE, ON BEHALF OF ITSELF
AND THE NOTEHOLDERS, HEREBY IRREVOCABLY WAIVES ANY DEFENSE BASED ON THE ADEQUACY
OF A REMEDY AT LAW AND ANY OTHER DEFENSE THAT MIGHT BE ASSERTED TO BAR THE
REMEDY OF SPECIFIC PERFORMANCE IN ANY ACTION THAT MAY BE BROUGHT BY THE
FIRST-LIEN ADMINISTRATIVE AGENT.


 


8.13         SECTION TITLES.  THE SECTION TITLES CONTAINED IN THIS AGREEMENT ARE
AND SHALL BE WITHOUT SUBSTANTIVE MEANING OR CONTENT OF ANY KIND WHATSOEVER AND
ARE NOT A PART OF THIS AGREEMENT.


 


8.14         COUNTERPARTS; TELECOPY SIGNATURES.  THIS AGREEMENT MAY BE SIGNED IN
ANY NUMBER OF COUNTERPARTS EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT; AND, DELIVERY OF EXECUTED
SIGNATURE PAGES HEREOF BY TELECOPY TRANSMISSION, OR OTHER ELECTRONIC
TRANSMISSION IN .PDF OR SIMILAR FORMAT, FROM ONE PARTY TO ANOTHER SHALL
CONSTITUTE EFFECTIVE AND BINDING EXECUTION AND DELIVERY OF THIS AGREEMENT BY
SUCH PARTY.


 


8.15         AUTHORIZATION.  BY ITS SIGNATURE, EACH PERSON EXECUTING THIS
AGREEMENT ON BEHALF OF A PARTY HERETO REPRESENTS AND WARRANTS TO THE OTHER
PARTIES HERETO THAT IT IS DULY AUTHORIZED TO EXECUTE THIS AGREEMENT.  THE
FIRST-LIEN ADMINISTRATIVE AGENT  REPRESENTS AND WARRANTS THAT THIS AGREEMENT IS
BINDING UPON THE SENIOR LENDERS.


 


8.16         NO THIRD PARTY BENEFICIARIES; SUCCESSORS AND ASSIGNS.  THIS
AGREEMENT AND THE RIGHTS AND BENEFITS HEREOF SHALL INURE TO THE BENEFIT OF, AND
BE BINDING UPON, EACH OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS AND SHALL INURE TO THE BENEFIT OF EACH OF, AND BE BINDING UPON, THE
HOLDERS OF SENIOR LENDER CLAIMS AND NOTEHOLDER CLAIMS.  NO OTHER PERSON SHALL
HAVE OR BE ENTITLED TO ASSERT RIGHTS OR BENEFITS HEREUNDER.


 


8.17         EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN EXECUTED
AND DELIVERED BY THE PARTIES HERETO.  THIS AGREEMENT SHALL BE EFFECTIVE BOTH
BEFORE AND AFTER THE COMMENCEMENT OF ANY INSOLVENCY OR LIQUIDATION PROCEEDING. 
ALL REFERENCES TO THE COMPANY OR ANY OTHER GRANTOR SHALL INCLUDE THE COMPANY OR
ANY OTHER GRANTOR AS DEBTOR AND DEBTOR-IN-

 

26

--------------------------------------------------------------------------------


 


POSSESSION AND ANY RECEIVER OR TRUSTEE FOR THE COMPANY OR ANY OTHER GRANTOR (AS
THE CASE MAY BE) IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING.


 


8.18         FIRST-LIEN ADMINISTRATIVE AGENT AND TRUSTEE.  IT IS UNDERSTOOD AND
AGREED THAT (A) PNC BANK, NATIONAL ASSOCIATION IS ENTERING INTO THIS AGREEMENT
IN ITS CAPACITY AS FIRST-LIEN ADMINISTRATIVE AGENT IN THE SENIOR CREDIT
AGREEMENT AND (B) DEUTSCHE BANK NATIONAL TRUST COMPANY IS ENTERING IN THIS
AGREEMENT IN ITS CAPACITY AS TRUSTEE AND THE PROVISIONS OF ARTICLE 7 OF THE
INDENTURE APPLICABLE TO THE TRUSTEE THEREUNDER SHALL ALSO APPLY TO THE TRUSTEE
HEREUNDER.


 


8.19         DESIGNATIONS.  FOR PURPOSES OF THE PROVISIONS HEREOF AND THE
INDENTURE REQUIRING THE COMPANY TO DESIGNATE INDEBTEDNESS FOR THE PURPOSES OF
THE TERM “FIRST-LIEN INDEBTEDNESS,” ANY SUCH DESIGNATION SHALL BE SUFFICIENT IF
THE RELEVANT DESIGNATION IS SET FORTH IN WRITING, SIGNED ON BEHALF OF THE
COMPANY BY AN OFFICER THEREOF AND DELIVERED TO THE TRUSTEE AND THE FIRST-LIEN
ADMINISTRATIVE AGENT .  FOR ALL PURPOSES HEREOF AND THE INDENTURE, THE COMPANY
HEREBY DESIGNATES THE INDEBTEDNESS INCURRED PURSUANT TO THE SENIOR CREDIT
AGREEMENT AS FIRST-LIEN INDEBTEDNESS.


 


8.20         RELATIVE RIGHTS; CONFLICT.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NOTHING IN THIS AGREEMENT IS INTENDED TO OR WILL
(A) AMEND, WAIVE OR OTHERWISE MODIFY THE PROVISIONS OF THE SENIOR CREDIT
AGREEMENT OR THE INDENTURE OR ANY OTHER SENIOR LENDER DOCUMENTS OR NOTEHOLDER
DOCUMENTS ENTERED INTO IN CONNECTION WITH THE SENIOR CREDIT AGREEMENT OR THE
INDENTURE OR PERMIT THE COMPANY OR ANY SUBSIDIARY TO TAKE ANY ACTION, OR FAIL TO
TAKE ANY ACTION, TO THE EXTENT SUCH ACTION OR FAILURE WOULD OTHERWISE CONSTITUTE
A BREACH OF, OR DEFAULT UNDER, THE SENIOR CREDIT AGREEMENT OR ANY OTHER SENIOR
LENDER DOCUMENTS ENTERED INTO IN CONNECTION WITH THE SENIOR CREDIT AGREEMENT OR
THE INDENTURE OR ANY OTHER NOTEHOLDER DOCUMENTS ENTERED INTO IN CONNECTION WITH
THE INDENTURE, (B) CHANGE THE RELATIVE PRIORITIES OF THE SENIOR LENDER CLAIMS OR
THE LIENS GRANTED UNDER THE SENIOR LENDER DOCUMENTS ON THE COMMON COLLATERAL (OR
ANY OTHER ASSETS) AS AMONG THE SENIOR LENDERS, (C) OTHERWISE CHANGE THE RELATIVE
RIGHTS OF THE SENIOR LENDERS IN RESPECT OF THE COMMON COLLATERAL AS AMONG SUCH
SENIOR LENDERS OR (D) OBLIGATE THE COMPANY OR ANY SUBSIDIARY TO TAKE ANY ACTION,
OR FAIL TO TAKE ANY ACTION, THAT WOULD OTHERWISE CONSTITUTE A BREACH OF, OR
DEFAULT UNDER, THE SENIOR CREDIT AGREEMENT OR ANY OTHER SENIOR LENDER DOCUMENT
ENTERED INTO IN CONNECTION WITH THE SENIOR CREDIT AGREEMENT OR THE INDENTURE OR
ANY OTHER NOTEHOLDER DOCUMENTS ENTERED INTO IN CONNECTION WITH THE INDENTURE. 
AS IT RELATES TO MATTERS BETWEEN THE TRUSTEE AND THE NOTEHOLDERS ON THE ONE
HAND, AND THE FIRST-LIEN ADMINISTRATIVE AGENT AND THE SENIOR CREDIT AGENT ON THE
OTHER HAND, IN ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE
SENIOR LENDER DOCUMENTS OR THE NOTEHOLDER DOCUMENTS, THIS AGREEMENT SHALL
GOVERN.


 

[SIGNATURE PAGES FOLLOW]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Intercreditor
Agreement to be duly executed and delivered as of the date first above written.

 

 

 

 

First-Lien Administrative Agent

 

 

 

Notice Address:

 

PNC BANK, NATIONAL ASSOCIATION
in its capacity as First-Lien Administrative Agent

PNC Bank, National Association

 

 

 

 

 

Two Tower Center,18th Floor

 

By:

 

E. Brunswick, NJ 08816

 

Name:

Attention:     Douglas G. Paul
Telephone:   (732) 220-3566
Telecopy:      (732) 220-3744

 

Title:

 

 

 

 

 

 

 

 

Senior Credit Agent

 

 

 

Notice Address:

 

PNC BANK, NATIONAL ASSOCIATION
in its capacity as Senior Credit Agent

PNC Bank, National Association

 

 

 

 

 

Two Tower Center,18th Floor

 

By:

 

E. Brunswick, NJ 08816

 

Name:

Attention:     Douglas G. Paul
Telephone:   (732) 220-3566
Telecopy:      (732) 220-3744

 

Title:

 

 

 

 

 

 

 

 

Mortgage Tax Collateral Agent

 

 

 

Notice Address:

 

WILMINGTON TRUST COMPANY
in its capacity as Mortgage Tax Collateral Agent

Wilmington Trust Company

 

 

 

 

 

Attention: James A. Hanley

 

By:

 

Address: Rodney Square North

 

Name:

1100 North Market Street 
Wilmington, DE 19890-1605
Phone: 302 636 6453
Fax: 302 636 4145

 

Title:

 

--------------------------------------------------------------------------------


 

Notice Address:

 

Trustee

 

 

 

Deutsche Bank National Trust
Company

 

DEUTSCHE BANK NATIONAL TRUST COMPANY
in its capacity as Trustee

 

 

 

Attention: Trust & Securities Services

 

 

Address: 222 South Riverside Plaza,

 

By:

 

25th Floor

 

Name:

Chicago, IL 60606

 

Title:

Phone: 312-537-1159
Fax: 312-537-1009

 

 

 

 

 

 

 

 

 

 

Noteholder Collateral Agent

 

 

 

Notice Address:

 

 

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY

Deutsche Bank National Trust

 

in its capacity as Noteholder Collateral Agent

Company

 

 

 

 

 

Attention: Trust & Securities Services

 

By:

 

Address: 222 South Riverside Plaza,

 

Name:

25th Floor

 

Title:

Chicago, IL 60606
Phone: 312-537-1159
Fax: 312-537-1009

 

 

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

By:

 

 

Name:

Kevin C. Hake

 

Title:

Senior Vice-President — Finance and Treasurer

 

--------------------------------------------------------------------------------


 

 

HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

By:

 

 

Name:

Kevin C. Hake

 

Title:

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

EASTERN TITLE AGENCY, INC.

 

 

 

FOUNDERS TITLE AGENCY, INC.

 

 

 

GOVERNOR’S ABSTRACT CO., INC.

 

 

 

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

 

 

 

K. HOV INTERNATIONAL, INC.

 

 

 

K. HOV IP, II, INC.

 

 

 

K. HOV IP, INC.

 

 

 

K. HOVNANIAN ACQUISITIONS, INC.

 

 

 

K. HOVNANIAN AT BERNARDS IV, INC.

 

 

 

K. HOVNANIAN AT BRANCHBURG III, INC.

 

 

 

K. HOVNANIAN AT BRIDGEPORT, INC.

 

 

 

K. HOVNANIAN AT BRIDGEWATER VI, INC.

 

 

 

K. HOVNANIAN AT BURLINGTON III, INC.

 

 

 

K. HOVNANIAN AT BURLINGTON, INC.

 

 

 

K. HOVNANIAN AT CALABRIA, INC.

 

 

 

K. HOVNANIAN AT CAMERON CHASE, INC.

 

 

 

K. HOVNANIAN AT CARMEL DEL MAR, INC.

 

 

 

K. HOVNANIAN AT CASTILE, INC.

 

 

 

By:

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

Attest:

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT CHAPARRAL, INC.

 

 

 

K. HOVNANIAN AT CLARKSTOWN, INC.

 

 

 

K. HOVNANIAN AT CRESTLINE, INC.

 

 

 

K. HOVNANIAN AT DOMINGUEZ HILLS, INC.

 

 

 

K. HOVNANIAN AT EAST WHITELAND I, INC.

 

 

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP I, INC.

 

 

 

K. HOVNANIAN AT HERSHEY’S MILL, INC.

 

 

 

K. HOVNANIAN AT HACKETTSTOWN, INC.

 

 

 

K. HOVNANIAN AT HIGHLAND VINEYARDS, INC.

 

 

 

K. HOVNANIAN AT HOPEWELL IV, INC.

 

 

 

K. HOVNANIAN AT HOPEWELL VI, INC.

 

 

 

K. HOVNANIAN AT HOWELL TOWNSHIP, INC.

 

 

 

K. HOVNANIAN AT KINGS GRANT I, INC.

 

 

 

K. HOVNANIAN AT LA TERRAZA, INC.

 

 

 

K. HOVNANIAN AT LAKEWOOD, INC.

 

 

 

K. HOVNANIAN AT LOWER SAUCON, INC.

 

 

 

K. HOVNANIAN AT MAHWAH II, INC.

 

 

 

K. HOVNANIAN AT MAHWAH VI, INC.

 

 

 

K. HOVNANIAN AT MAHWAH VII, INC.

 

 

 

K. HOVNANIAN AT MANALAPAN, INC.

 

 

 

K. HOVNANIAN AT MARLBORO II, INC.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP III, INC.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IV, INC.

 

 

 

K. HOVNANIAN AT MONTGOMERY I, INC.

 

 

 

K. HOVNANIAN AT MONROE II, INC.

 

 

 

By:

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

Attest:

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.

 

 

 

K. HOVNANIAN AT NORTHLAKE, INC.

 

 

 

K. HOVNANIAN AT OCEAN TOWNSHIP, INC.

 

 

 

K. HOVNANIAN AT OCEAN WALK, INC.

 

 

 

K. HOVNANIAN AT PERKIOMEN I, INC.

 

 

 

K. HOVNANIAN AT PERKIOMEN II, INC.

 

 

 

K. HOVNANIAN AT RANCHO CRISTIANITOS, INC.

 

 

 

K. HOVNANIAN AT RESERVOIR RIDGE, INC.

 

 

 

K. HOVNANIAN AT SAN SEVAINE, INC.

 

 

 

K. HOVNANIAN AT SARATOGA, INC.

 

 

 

K. HOVNANIAN AT SAWMILL, INC.

 

 

 

K. HOVNANIAN AT SCOTCH PLAINS II, INC.

 

 

 

K. HOVNANIAN AT SMITHVILLE, INC.

 

 

 

K. HOVNANIAN AT SOUTH BRUNSWICK V, INC.

 

 

 

K. HOVNANIAN AT STONE CANYON, INC.

 

 

 

K. HOVNANIAN AT STONY POINT, INC.

 

 

 

K. HOVNANIAN AT SYCAMORE, INC.

 

 

 

K. HOVNANIAN AT TANNERY HILL, INC.

 

 

 

K. HOVNANIAN AT THE BLUFF, INC.

 

 

 

K. HOVNANIAN AT THORNBURY, INC.

 

 

 

K. HOVNANIAN AT TIERRASANTA, INC.

 

 

 

K. HOVNANIAN AT TROVATA, INC.

 

 

 

K. HOVNANIAN AT TUXEDO, INC.

 

 

 

K. HOVNANIAN AT UNION TOWNSHIP I, INC.

 

 

 

By:

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

Attest:

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP I,
INC.

 

 

 

K. HOVNANIAN AT UPPER MAKEFIELD I, INC.

 

 

 

K. HOVNANIAN AT VAIL RANCH, INC.

 

 

 

K. HOVNANIAN AT WALL TOWNSHIP VI, INC.

 

 

 

K. HOVNANIAN AT WALL TOWNSHIP VIII, INC.

 

 

 

K. HOVNANIAN AT WASHINGTONVILLE, INC.

 

 

 

K. HOVNANIAN AT WAYNE III, INC.

 

 

 

K. HOVNANIAN AT WAYNE V, INC.

 

 

 

K. HOVNANIAN AT WILDROSE, INC.

 

 

 

K. HOVNANIAN COMMUNITIES, INC.

 

 

 

K. HOVNANIAN COMPANIES NORTHEAST, INC.

 

 

 

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

 

 

 

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

 

 

 

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF SOUTHERN
CALIFORNIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF VIRGINIA, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION II, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION III, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

 

 

 

By:

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

Attest:

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN DEVELOPMENTS OF CONNECTICUT,
INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF INDIANA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF MICHIGAN, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II,
INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA,
INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA,
INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF SOUTH
CAROLINA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA,
INC.

 

 

 

K. HOVNANIAN FORECAST HOMES NORTHERN, INC.

 

 

 

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

 

 

 

By:

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

Attest:

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN HOMES OF VIRGINIA, INC.

 

 

 

K. HOVNANIAN PA REAL ESTATE, INC.

 

 

 

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL,
INC.

 

 

 

K. HOVNANIAN PROPERTIES OF NORTH BRUNSWICK V,
INC.

 

 

 

K. HOVNANIAN PROPERTIES OF RED BANK, INC.

 

 

 

KHC ACQUISITION, INC.

 

 

 

LANDARAMA, INC.

 

 

 

M&M AT LONG BRANCH, INC.

 

 

 

MCNJ, INC.

 

 

 

SEABROOK ACCUMULATION CORPORATION

 

 

 

STONEBROOK HOMES, INC.

 

 

 

THE MATZEL & MUMFORD ORGANIZATION, INC.

 

 

 

WASHINGTON HOMES, INC.

 

 

 

WH LAND I, INC.

 

 

 

WH PROPERTIES, INC.

 

 

 

 

 

By:

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

Attest:

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN HOMES OF D.C., L.L.C.

 

 

 

By:

K. Hovnanian Developments of D.C., Inc., as the sole
member of the foregoing limited liability company

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

 

 

 

GREENWAY FARMS UTILITY ASSOCIATES, L.L.C.

 

 

 

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
MARYLAND, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

 

 

 

K. HOVNANIAN AT KING FARM, L.L.C.

 

 

 

K. HOVNANIAN AT RODERUCK. L.L.C.

 

 

 

K. HOVNANIAN AT WILLOW BROOK, L.L.C.

 

 

 

K. HOVNANIAN COMPANIES OF METRO D.C. NORTH,
L.L.C.

 

 

 

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT CIDER MILL, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Maryland, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN HOMES AT FOREST RUN, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT GREENWAY FARM PARK
TOWNS, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT RENAISSANCE PLAZA,
L.L.C.

 

 

 

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND
CONDOMINIUMS, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT ST. MARGARETS
LANDING, L.L.C.

 

 

 

RIDGEMORE UTILITY, L.L.C.

 

 

 

WASHINGTON HOMES AT COLUMBIA TOWN CENTER,
L.L.C.

 

 

 

WH/PR LAND COMPANY, LLC

 

 

 

WOODLAND LAKES CONDOS AT BOWIE NEWTOWN,
L.L.C.

 

 

 

By:

K. Hovnanian Developments of Maryland, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

ALFORD, L.L.C.

 

 

 

DULLES COPPERMINE, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF VIRGINIA,
L.L.C.

 

 

 

K. HOVNANIAN AT LAKE RIDGE CROSSING, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

 

 

 

K. HOVNANIAN FOUR SEASONS @ HISTORIC VIRGINIA,
L.L.C.

 

 

 

K. HOVNANIAN FRANCUSCUS HOMES, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT CAMERON STATION, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT BELMONT OVERLOOK,
L.L.C.

 

 

 

K. HOVNANIAN HOMES AT PAYNE STREET, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT VICTORIA STATION, L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT ASHBURN
VILLAGE, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
CHARLOTTESVILLE, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT DULLES
DISCOVERY CONDOMINIUM, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT DULLES
DISCOVERY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT NEW KENT, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT VINT HILL, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Virginia, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

AUDDIE ENTERPRISES, L.L.C.

 

 

 

BUILDER SERVICES NJ, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF NEW JERSEY, L.L.C.

 

 

 

K. HOVNANIAN AT ABERDEEN URBAN RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT ALLENDALE, L.L.C.

 

 

 

K. HOVNANIAN AT BARNEGAT I, L.L.C.

 

 

 

K. HOVNANIAN AT BARNEGAT II, L.L.C.

 

 

 

K. HOVNANIAN AT BARNEGAT III, L.L.C.

 

 

 

K. HOVNANIAN AT BERKELEY, L.L.C.

 

 

 

K. HOVNANIAN AT BERNARDS V, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

AND

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT BLUE HERON PINES, L.L.C.

 

 

 

K. HOVNANIAN AT BRIDGEWATER I, L.L.C

 

 

 

K. HOVNANIAN AT CAMDEN I, L.L.C.

 

 

 

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

 

 

 

K. HOVNANIAN AT CEDAR GROVE IV, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTER I, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTERFIELD II, L.L.C.

 

 

 

K. HOVNANIAN AT CLIFTON II, L.L.C.

 

 

 

K. HOVNANIAN AT CLIFTON, L.L.C.

 

 

 

K. HOVNANIAN AT CRANBURY, L.L.C.

 

 

 

K. HOVNANIAN AT CURRIES WOODS, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of
each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT DENVILLE, L.L.C.

 

 

 

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT DOVER, L.L.C.

 

 

 

K. HOVNANIAN AT EDGEWATER II, L.L.C.

 

 

 

K. HOVNANIAN AT EDGEWATER, L.L.C.

 

 

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT ELK TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT FLORENCE I, L.L.C.

 

 

 

K. HOVNANIAN AT FLORENCE II, L.L.C.

 

 

 

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

 

 

 

K. HOVNANIAN AT FRANKLIN, L.L.C.

 

 

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT GALLOWAY, L.L.C.

 

 

 

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

 

 

 

K. HOVNANIAN AT GUTTENBERG, L.L.C.

 

 

 

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

 

 

 

K. HOVNANIAN AT HAMBURG CONTRACTORS, L.L.C.

 

 

 

K. HOVNANIAN AT HAMBURG, L.L.C.

 

 

 

K. HOVNANIAN AT HAWTHORNE, L.L.C

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT HAZLET, L.L.C.

 

 

 

K. HOVNANIAN AT HILLTOP, L.L.C.

 

 

 

K. HOVNANIAN AT JACKSON I, L.L.C.

 

 

 

K. HOVNANIAN AT JACKSON, L.L.C.

 

 

 

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

 

 

 

K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL
COMPANY, L.L.C.

 

 

 

K. HOVNANIAN AT KEYPORT, L.L.C.

 

 

 

K. HOVNANIAN AT LAFAYETTE ESTATES, L.L.C.

 

 

 

K. HOVNANIAN AT LAWRENCE V, L.L.C.

 

 

 

K. HOVNANIAN AT LINWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II,
L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT LITTLE EGG HARBOR
CONTRACTORS, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR III, L.L.C.

 

 

 

K. HOVNANIAN AT LONG BRANCH I, L.L.C.

 

 

 

K. HOVNANIAN AT MANALAPAN III, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD I, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD II, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD III, L.L.C.

 

 

 

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT MARLBORO VI, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO VII, L.L.C.

 

 

 

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLETOWN, L.L.C.

 

 

 

K. HOVNANIAN AT MILLVILLE I, L.L.C.

 

 

 

K. HOVNANIAN AT MILLVILLE II, L.L.C.

 

 

 

K. HOVNANIAN AT MILLVILLE III, L.L.C.

 

 

 

K. HOVNANIAN AT MONROE III, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT MONROE IV, L.L.C.

 

 

 

K. HOVNANIAN AT MONROE NJ, L.L.C.

 

 

 

K. HOVNANIAN AT MONTVALE, L.L.C.

 

 

 

K. HOVNANIAN AT MT. OLIVE TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT NEW BRUNSWICK URBAN RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH BERGEN, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH HALEDON, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT NORTHFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT OCEANPORT, L.L.C.

 

 

 

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

 

 

 

K. HOVNANIAN AT PARAMUS, L.L.C.

 

 

 

K. HOVNANIAN AT PARSIPPANY-TROY HILLS, L.L.C.

 

 

 

K. HOVNANIAN AT PEAPACK-GLADSTONE, L.L.C.

 

 

 

K. HOVNANIAN AT PITTSGROVE, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
VII, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
VIII, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT PRINCETON LANDING, L.L.C.

 

 

 

K. HOVNANIAN AT PRINCETON NJ, L.L.C.

 

 

 

K. HOVNANIAN AT RANDOLPH I, L.L.C.

 

 

 

K. HOVNANIAN AT READINGTON II, L.L.C.

 

 

 

K. HOVNANIAN AT RED BANK, L.L.C.

 

 

 

K. HOVNANIAN AT RIDGEMONT, L.L.C.

 

 

 

K. HOVNANIAN AT SAYREVILLE, L.L.C.

 

 

 

K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.

 

 

 

K. HOVNANIAN AT SMITHVILLE III, L.L.C.

 

 

 

K. HOVNANIAN AT SOMERS POINT, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

 

 

 

K. HOVNANIAN AT SPARTA, L.L.C.

 

 

 

K. HOVNANIAN AT SPRINGCO, L.L.C.

 

 

 

K. HOVNANIAN AT SPRINGFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT TEANECK, L.L.C.

 

 

 

K. HOVNANIAN AT THE MONARCH, L.L.C.

 

 

 

K. HOVNANIAN AT TRENTON, L.L.C.

 

 

 

K. HOVNANIAN AT TRENTON URBAN RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT UNION TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II,
L.L.C.

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP III,
L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT VINELAND, L.L.C.

 

 

 

K. HOVNANIAN AT WANAQUE, L.L.C.

 

 

 

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT WASHINGTON, L.L.C.

 

 

 

K. HOVNANIAN AT WAYNE IX, L.L.C.

 

 

 

K. HOVNANIAN AT WAYNE VIII, L.L.C.

 

 

 

K. HOVNANIAN AT WEST MILFORD, L.L.C.

 

 

 

K. HOVNANIAN AT WEST WINDSOR, L.L.C.

 

 

 

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

 

 

 

K. HOVNANIAN AT WOODHILL ESTATES, L.L.C.

 

 

 

K. HOVNANIAN AT WOOLWICH I, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN CHESTERFIELD INVESTMENT, L.L.C.

 

 

 

K. HOVNANIAN CLASSICS, L.L.C.

 

 

 

K. HOVNANIAN CLASSICS CIP, L.L.C.

 

 

 

K. HOVNANIAN HUDSON POINTE INVESTMENTS, L.L.C.

 

 

 

K. HOVNANIAN HOMES – DFW, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF HOUSTON, L.L.C.

 

 

 

K. HOVNANIAN OF HOUSTON II, L.L.C.

 

 

 

K. HOVNANIAN INVESTMENTS II, L.L.C.

 

 

 

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS,
L.L.C.

 

 

 

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

 

 

 

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN SOUTHERN NEW JERSEY, L.LC.

 

 

 

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN T&C INVESTMENT, L.L.C.

 

 

 

K. HOVNANIAN VENTURE I, L.L.C.

 

 

 

K. HOVNANIAN’S PRIVATE HOME PORTFOLIO, L.L.C.

 

 

 

TERRAPIN REALTY, L.L.C.

 

 

 

KHIP, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

F&W MECHANICAL SERVICES, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the managing
member of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

HUDSON POINTE JOINT DEVELOPMENT, L.L.C.

 

 

 

By:

K. Hovnanian Hudson Pointe Investments, L.L.C., its
sole member

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its sole
member

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New
Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance
and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

 

 

 

By:

Hudson Pointe Joint Development, L.L.C., its sole
member

 

 

 

 

 

By:

K. Hovnanian Hudson Pointe Investments,
L.L.C., its sole member

 

 

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its
sole member

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of
New Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance
and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

PARK TITLE COMPANY, L.L.C.

 

 

 

By:

K. Hovnanian of Houston II, L.L.C., its sole member

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its sole
member

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New
Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance
and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

PI INVESTMENTS II, L.L.C.

 

 

 

By:

K. Hovnanian Investments II, L.L.C., its sole member

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its sole
member

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New
Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance
and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
IV, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
V, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
VI, L.L.C.

 

 

 

By:

PI Investments II, L.L.C., its sole member

 

 

 

 

 

By:

K. Hovnanian Investments II, L.L.C., its sole
member

 

 

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its
sole member

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of
New Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance
and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

HOVNANIAN LAND INVESTMENT GROUP OF
CALIFORNIA, L.L.C.

 

 

 

K. HOVNANIAN AT 3 CHAPMAN, L.L.C.

 

 

 

K. HOVNANIAN AT 4S, L.L.C.

 

 

 

K. HOVNANIAN AT ACQUA VISTA, L.L.C.

 

 

 

K. HOVNANIAN AT ALISO, L.L.C.

 

 

 

K. HOVNANIAN AT ARBOR HEIGHTS, L.L.C.

 

 

 

K. HOVNANIAN AT AVENUE ONE, L.L.C.

 

 

 

K. HOVNANIAN AT BELLA LAGO, L.L.C.

 

 

 

K. HOVNANIAN AT BRIDLEWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT CAPISTRANO, L.L.C.

 

 

 

K. HOVNANIAN AT CARMEL VILLAGE, L.L.C.

 

 

 

K. HOVNANIAN AT CIELO, L.L.C.

 

 

 

K. HOVNANIAN AT COASTLINE, L.L.C.

 

 

 

K. HOVNANIAN AT CORTEZ HILL, L.L.C.

 

 

 

K. HOVNANIAN AT EASTLAKE, L.L.C.

 

 

 

K. HOVNANIAN AT ENCINITAS RANCH, L.L.C.

 

 

 

K. HOVNANIAN AT EVERGREEN, L.L.C.

 

 

 

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

 

 

 

K. HOVNANIAN AT HIGHWATER, L.L.C.

 

 

 

K. HOVNANIAN AT LA COSTA, L.L.C.

 

 

 

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

 

 

 

By:

K. Hovnanian Developments of California, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT LA HABRA KNOLLS, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE HILLS, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE RANCHO VIEJO, L.L.C.

 

 

 

K. HOVNANIAN AT MATSU, L.L.C.

 

 

 

K. HOVNANIAN AT MENIFEE, L.L.C.

 

 

 

K. HOVNANIAN AT MOCKINGBIRD CANYON, L.L.C.

 

 

 

K. HOVNANIAN AT MOSAIC, L.L.C.

 

 

 

K. HOVNANIAN AT OLDE ORCHARD, L.L.C.

 

 

 

K. HOVNANIAN AT ORANGE HEIGHTS, L.L.C.

 

 

 

K. HOVNANIAN AT PACIFIC BLUFFS, L.L.C.

 

 

 

K. HOVNANIAN AT PARK LANE, L.L.C.

 

 

 

K. HOVNANIAN AT PIAZZA D’ORO, L.L.C.

 

 

 

K. HOVNANIAN AT PRADO, L.L.C.

 

 

 

K. HOVNANIAN AT RANCHO SANTA MARGARITA,
L.L.C.

 

 

 

K. HOVNANIAN AT RIVERBEND, L.L.C.

 

 

 

K. HOVNANIAN AT ROSEMARY LATANA, L.L.C.

 

 

 

K. HOVNANIAN AT ROWLAND HEIGHTS, L.L.C.

 

 

 

K. HOVNANIAN AT SAGE, L.L.C.

 

 

 

K. HOVNANIAN AT SKYE ISLE, L.L.C.

 

 

 

K. HOVNANIAN AT SUNSETS, L.L.C.

 

 

 

K. HOVNANIAN AT THE CROSBY, L.L.C.

 

 

 

By:

K. Hovnanian Developments of California, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT THE GABLES, L.L.C.

 

 

 

K. HOVNANIAN AT THE PRESERVE, L.L.C.

 

 

 

K. HOVNANIAN AT THOMPSON RANCH, L.L.C.

 

 

 

K. HOVNANIAN AT TRAIL RIDGE, L.L.C.

 

 

 

K. HOVNANIAN AT WINCHESTER, L.L.C.

 

 

 

K. HOVNANIAN INTERNATIONAL, L.L.C.

 

 

 

K. HOVNANIAN T&C MANAGEMENT CO., L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT BEAUMONT,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT HEMET, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT MENIFEE
VALLEY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT PALM SPRINGS,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS, L.L.C.

 

 

 

K. HOVNANIAN’S PARKSIDE AT TOWNGATE, L.L.C.

 

 

 

NATOMAS CENTRAL NEIGHBORHOOD HOUSING, L.L.C.

 

 

 

By:

K. Hovnanian Developments of California, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN HOLDINGS NJ, L.L.C.

 

 

 

By:

K. Hovnanian Developments of New Jersey, Inc., as
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

AND

 

 

 

By:

K. Hovnanian Developments of New Jersey, Inc., as
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

BUILDER SERVICES, PA, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
PENNSYLVANIA, L.L.C.

 

 

 

K. HOVNANIAN AT ALLENBERRY, L.L.C.

 

 

 

K. HOVNANIAN AT ALLENTOWN, L.L.C.

 

 

 

K. HOVNANIAN AT BROAD AND WALNUT, L.L.C.

 

 

 

K. HOVNANIAN AT CAMPHILL, L.L.C.

 

 

 

K HOVNANIAN AT EAST BRANDYWINE, L.L.C.

 

 

 

K HOVNANIAN AT FORKS TWP. I, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I,
L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II,
L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I,
L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND I, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND III, L.L.C.

 

 

 

K. HOVNANIAN AT MACUNGIE, L.L.C.

 

 

 

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

 

 

 

K. HOVNANIAN AT PHILADELPHIA II, L.L.C.

 

 

 

K. HOVNANIAN AT PHILADELPHIA III, L.L.C.

 

 

 

K. HOVNANIAN AT PHILADELPHIA IV, L.L.C.

 

 

 

K. HOVNANIAN AT RAPHO, L.L.C.

 

 

 

By:

K. Hovnanian Companies of Pennsylvania, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT SILVER SPRING, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

 

 

 

K. HOVNANIAN AT WEST BRADFORD, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

 

 

 

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA,
L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF PENNSYLVANIA, L.L.C.

 

 

 

RIDGEMORE UTILITY ASSOCIATES OF
PENNSYLVANIA, L.L.C.

 

 

 

By:

K. Hovnanian Companies of Pennsylvania, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA,
L.L.C.

 

 

 

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

 

 

 

K. HOVNANIAN FIRST HOMES, L.L.C.

 

 

 

K. HOVNANIAN FLORIDA REALTY, L.L.C.

 

 

 

K. HOVNANIAN STANDING ENTITY, L.L.C.

 

 

 

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

 

 

 

K. HOVNANIAN WINDWARD HOMES, L.L.C.

 

 

 

By:

Hovnanian Developments of Florida, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN COMPANIES, LLC

 

 

 

By:

K. Hovnanian Enterprises, Inc., as member of the
foregoing limited liability company.

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as
member of the foregoing limited liability company.

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

 

 

 

 

 

By:

K. Hovnanian at Perkiomen II, Inc., as the sole member
of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH
CAROLINA, L.L.C.

 

 

 

K. HOVNANIAN FOUR SEASONS AT GOLD HILL, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF SOUTH CAROLINA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of South Carolina, Inc., as
the sole member of each of the foregoing limited
liability companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

K. HOVNANIAN GREAT WESTERN BUILDING
COMPANY, L.L.C.

 

 

 

K. HOVNANIAN GREAT WESTERN HOMES, L.L.C.

 

 

 

NEW LAND TITLE AGENCY, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Arizona, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT HIGHLAND SHORES, L.L.C.

 

 

 

K. HOVNANIAN AT RIDGESTONE, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK, L.L.C.

 

 

 

K. HOVNANIAN T&C HOMES AT MINNESOTA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Minnesota, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN OHIO REALTY, L.L.C.

 

 

 

K. HOVNANIAN OSTER HOMES, L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOMES, L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Ohio, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

MILLENNIUM TITLE AGENCY, LTD.

 

 

 

By:

K. Hovnanian Oster Homes, L.L.C., its sole member

 

 

 

 

 

 

By:

K. Hovnanian Developments of Ohio, Inc., as
member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT HUNTFIELD,
L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA,
L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF WEST VIRGINIA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of West Virginia, Inc., as the sole member of each of
the foregoing limited
liability companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN SUMMIT HOMES OF MICHIGAN, L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF MICHIGAN, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Michigan, Inc., as the
sole member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

M&M AT CHESTERFIELD, L.L.C.

 

 

 

M&M AT APPLE RIDGE, L.L.C.

 

 

 

M&M AT EAST MILL, L.L.C.

 

 

 

M&M AT MORRISTOWN, L.L.C.

 

 

 

M&M AT SHERIDAN, L.L.C.

 

 

 

M&M AT SPINNAKER POINTE, L.L.C.

 

 

 

M&M AT SPRUCE HOLLOW, L.L.C.

 

 

 

M&M AT SPRUCE RUN, L.L.C.

 

 

 

M&M AT THE HIGHLANDS, L.L.C.

 

 

 

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

 

 

 

MATZEL & MUMFORD AT MONTGOMERY, L.L.C.

 

 

 

THE LANDINGS AT SPINNAKER POINTE, L.L.C.

 

 

 

By:

The Matzel & Mumford Organization, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

M & M AT COPPER BEECH, L.L.C.

 

 

 

M & M AT CRESCENT COURT, L.L.C.

 

 

 

M&M AT EAST RUTHERFORD, L.L.C.

 

 

 

M&M AT KENSINGTON WOODS, L.L.C.

 

 

 

M & M AT STATION SQUARE, L.L.C.

 

 

 

M & M AT UNION, L.L.C.

 

 

 

M&M AT TAMARACK HOLLOW, L.L.C.

 

 

 

M&M AT THE CHATEAU, L.LC.

 

 

 

M&M AT WEST ORANGE, L.L.C.

 

 

 

M&M AT WESTPORT, L.L.C.

 

 

 

M&M AT WHEATENA URBAN RENEWAL, L.L.C.

 

 

 

MATZEL & MUMFORD AT SOUTH BOUND BROOK
URBAN RENEWAL, L.L.C.

 

 

 

MMIP, L.L.C.

 

 

 

By:

M&M Investments, L.P., as the sole member of each of
the foregoing limited liability companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN HOMES AT FAIRWOOD, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT JONES STATION 2, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT MAXWELL PLACE. L.L.C.

 

 

 

K. HOVNANIAN HOMES AT PRIMERA, L.L.C.

 

 

 

PADDOCKS, L.L.C.

 

 

 

PINE AYR, L.L.C.

 

 

 

By:

K. Hovnanian Homes of Maryland, L.L.C., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF TEXAS,
L.L.C.

 

 

 

By:

K. Hovnanian Homes - DFW, L.L.C., as the sole
member of the foregoing limited liability company.

 

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole
member of the foregoing limited liability
company.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT NEW WINDSOR, L.L.C.

 

 

 

BUILDER SERVICES NY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
HAMPTONBURGH, L.L.C.

 

 

 

By:

K. Hovnanian at Northern Westchester, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN DELAWARE ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT NASSAU GROVE, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Delaware, Inc., as the
sole member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN AT MENIFEE VALLEY
CONDOMINIUMS, L.L.C.

 

 

 

By:

K. Hovnanian’s Four Seasons At Menifee Valley, L.L.C.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF NORTH
CAROLINA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of North Carolina, Inc., as
the sole member of the foregoing limited liability
company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN’S FOUR SEASONS AT BAILEY’S GLENN,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT OLDE LIBERTY,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT RENAISSANCE,
L.L.C.

 

 

 

By:

K. Hovnanian Homes of North Carolina, Inc. as the sole
member of the foregoing limited liability companies

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN HOMES OF INDIANA,
L.L.C.

 

 

 

By:

K. Hovnanian Developments of Indiana, Inc., as the sole
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF KENTUCKY, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Kentucky, Inc., as the
sole member of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN CONNECTICUT ACQUISITIONS, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Connecticut, Inc., as the
sole member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Illinois, Inc., as the sole
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF GEORGIA,
L.L.C

 

 

 

K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Georgia, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

WESTMINSTER HOMES OF ALABAMA, L.L.C.

 

 

 

WESTMINSTER HOMES OF MISSISSIPPI, L.L.C.

 

 

 

By:

Washington Homes, Inc., as sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

K. HOVNANIAN AT EWING, L.L.C.

 

 

 

 

By:

K. Hovnanian at Lakewood, Inc., as sole
member of the foregoing limited liability
company

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN POLAND, SP. Z.O.O.

 

 

 

By:

Hovnanian Enterprises, Inc., as member.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

AND

 

 

 

By:

K. Hovnanian International, Inc., as member.

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

M&M INVESTMENTS, L.P.

 

 

 

By:

The Matzel & Mumford Organization, Inc., as general
partner of the foregoing limited partnership.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

Address for Notices for each of the foregoing:

 

 

 

c/o K. Hovnanian Enterprises, Inc.

 

110 West Front St., P.O. Box 500

 

Red Bank, NJ 07701

 

Attention: Kevin C. Hake

 

Telephone: (732) 747-7800

 

Telecopy: (732) 747-6835

 

--------------------------------------------------------------------------------